Exhibit 10.3

 

         

Approved as to Legal Form

#1799383.7

SUBLEASE

BETWEEN

ORACLE AMERICA, INC.

AND

NEUROGESX, INC.

999 Baker Way, San Mateo, California

Second (2nd) Floor



--------------------------------------------------------------------------------

SUBLEASE

THIS SUBLEASE (“Sublease”) is entered into as of May 14, 2012 (the “Effective
Date”), by and between ORACLE AMERICA, INC., a Delaware corporation
(“Sublandlord”) and NEUROGESX, INC., a Delaware corporation (“Subtenant”), with
reference to the following facts:

A. Pursuant to that certain Lease dated as of July 1, 2009 (the “Original Master
Lease”), as the same has been amended by that certain First Amendment dated as
of February 8, 2011 (the “First Amendment”) (the Original Master Lease, as so
amended, being referred to herein as the “Master Lease”), CA-San Mateo Baycenter
Limited Partnership (“Landlord”), as Landlord, leases to Sublandlord (successor
in interest to Rightnow Technologies, Inc.), as tenant, certain space (the
“Master Lease Premises”) consisting of 18,185 rentable square feet located on
the second (2nd) floor (13,510 rentable square feet, hereinafter, the “Second
Floor Space”) and the fourth (4th) floor (4,670 rentable square feet,
hereinafter the “Fourth Floor Space”) in the Building located at 999 Baker Way
in the city of San Mateo, California (the “Building”).

B. Subtenant wishes to sublease from Sublandlord, and Sublandlord wishes to
sublease to Subtenant, a portion of the Master Lease Premises containing
approximately 13,510 rentable square feet located on the second (2nd) floor of
the Building (i.e., all of the Second Floor Space), said space being more
particularly identified and described on the floor plan attached hereto as
Exhibit A and incorporated herein by reference (and hereinafter referred to as
the “Subleased Premises”).

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, Sublandlord and Subtenant hereby agree as follows:

1. Sublease. Sublandlord hereby subleases to Subtenant and Subtenant hereby
subleases from Sublandlord for the term, at the rental, and upon all of the
conditions set forth herein, the Subleased Premises.

2. Term.

(a) Generally. The term of this Sublease (the “Term”) shall commence on the date
(the “Commencement Date”) that is the later to occur of (x) July 1, 2012 and
(y) the date that Sublandlord delivers possession of the Subleased Premises to
Subtenant in the condition required hereunder, and (z) the date upon which
Sublandlord procures Landlord’s consent to this Sublease as described in
Section 24 below (the “Consent”, and the date upon which Sublandlord procures
the Consent being the “Consent Date”) and end on March 15, 2015 (the “Expiration
Date”), unless sooner terminated pursuant to any provision hereof. Upon the
determination of the Commencement Date, Sublandlord and Subtenant will enter
into a letter agreement in the form of Exhibit B attached hereto.

(b) Early Access.

(1) From and after the Effective Date, Subtenant and Subtenant’s representatives
shall have the right to enter the Subleased Premises upon reasonable

 

1



--------------------------------------------------------------------------------

advance notice and accompanied by a representative of Sublandlord for the sole
purpose of visually inspecting the Subleased Premises. Such access shall occur
during regular business hours and shall be coordinated with Sublandlord and
subject to such reasonable limitations, rules and regulations as Sublandlord may
impose from time to time. Subtenant shall be liable for any damages to the
Subleased Premises or the Building arising out of Subtenant’s access in
accordance with this provision.

(2) Subtenant and Subtenant’s representatives shall have the right to enter the
Subleased Premises from and after the later to occur of (i) the earlier of
(x) June 15, 2012 or (y) the date the current tenant vacates the Subleased
Premises and Sublandlord notifies Subtenant that the Subleased Premises is
available, (ii) the Consent Date, and (iii) the date upon which subtenant
delivers to Landlord (A) the pre-paid Base Rent required pursuant to
Section 3.1(a) below, (B) the Security Deposit and (C) evidence of Subtenant’s
procurement of all insurance coverage required hereunder (the date upon which
Subtenant first has such access to the Subleased Premises being referred to
herein as the “Early Access Date”) for the sole purposes of installation of
Subtenant’s personal property and equipment, furniture, fixtures and voice and
data cabling, all subject to the terms, conditions and requirements of the
Master Lease. All of the rights and obligations of the parties under this
Sublease (other than Subtenant’s obligation to pay Base Rent, but expressly
including without limitation Subtenant’s obligation to pay excess utility
charges, carry insurance, and indemnification obligations shall commence upon
the Early Access Date; Subtenant shall be liable for any damages to the
Subleased Premises or the Building caused by Subtenant’s activities in the
Subleased Premises and/or the Building from and after the Early Access Date.
Subtenant shall coordinate such entry with Sublandlord, and such entry shall be
made in compliance with all terms and conditions of this Sublease, the Master
Lease and the rules and regulations attached to the Master Lease.

3. Rent.

3.1 Rent Payments.

(a) Generally. Subtenant shall pay to Sublandlord as base rent for the Subleased
Premises during the Term (“Base Rent”) the following:

 

Months of Term

   Rate Per Rentable
Square Foot Per
Month      Monthly
Base Rent  

1 - 12*

   $ 2.50       $ 33,775.00 ** 

13 - 24

   $ 2.58       $ 34,855.80   

25 - Expiration Date

   $ 2.65       $ 35,801.50   

 

* If the Commencement Date is not the first (1st) day of a calendar month, then
“Month 1” for the purposes of the above-referenced schedule, shall include the
fractional calendar month following the Commencement Date and the
next-succeeding calendar month. In such event, on or before the Commencement
Date, Tenant shall pay to Landlord Base Rent for the partial calendar month in
which the Commencement Date occurs.

** Subject to abatement pursuant to the provisions of Section 3.1(b) below.

 

2



--------------------------------------------------------------------------------

Base Rent shall be paid on the first day of each month of the Term, except that
Subtenant shall pay one (1) month’s Base Rent to Sublandlord upon execution and
delivery of this Sublease to Sublandlord; said pre-paid Base Rent will be
applied to the first (1st) month’s Base Rent due and payable hereunder following
the Abatement Period (defined below). Base Rent and Additional Rent (hereinafter
defined) for any partial month shall be prorated by multiplying the monthly Base
Rent and Additional Rent by a fraction, the numerator of which is the number of
days of the partial month included in the Term and the denominator of which is
the total number of days in the full calendar month. All Rent (hereinafter
defined) shall be payable in lawful money of the United States, by regular bank
check of Subtenant, to Sublandlord at the following address:

1001 Sunset Boulevard

Rocklin, CA 95765

Attn: Lease Administration

or to such other persons or at such other places as Sublandlord may designate in
writing.

(b) Abatement. Notwithstanding anything in Section 3.1(a) above to the contrary,
so long as Subtenant is not in default beyond applicable notice and cure periods
under this Sublease, Subtenant shall be entitled to an abatement of Base Rent
for the first (1st) full calendar month of the Term (the “Abatement Period”) in
the amount of $33,775.00. The total amount of Base Rent abated during the
Abatement Period is referred to herein as the “Abated Rent”. If Subtenant is in
default hereunder at any time during the Term, then (i) if such default occurs
prior to the expiration of the Abatement Period and Subtenant fails to timely
cure the same, there will be no further Abatement of Base Rent pursuant to this
Section 3.1(b) and (ii) at Sublandlord’s option, all then-unamortized Abated
Rent (assuming amortization of all Abated Rent on a straight-line basis over the
Term) shall become due and payable ten (10) days after the expiration of any
applicable cure period. The payment by Subtenant of the Abated Rent in the event
of a default shall not limit or affect any of Sublandlord’s other rights,
pursuant to this Sublease or at law or in equity. During the Abatement Period,
only Base Rent shall be abated, and all other costs and charges specified in
this Sublease shall remain as due and payable pursuant to the provisions of this
Sublease.

3.2 Operating Costs.

(a) Definitions. For purposes of this Sublease and in addition to the terms
defined elsewhere in this Sublease, the following terms shall have the meanings
set forth below:

(1) “Additional Rent” shall mean the sums payable pursuant to Section 3.2(b)
below.

(2) “Base Operating Costs” shall mean Operating Costs payable by Sublandlord to
Landlord for the Master Lease Premises during the Base Year.

(3) “Base Year” shall mean the calendar year 2012.

 

3



--------------------------------------------------------------------------------

(4) “Operating Costs” shall mean the aggregate of Expense Excess and Tax Excess
(as said terms are defined in the Master Lease) charged by Landlord to
Sublandlord pursuant to the Master Lease.

(5) “Rent” shall mean, collectively, Base Rent, Additional Rent, and all other
sums payable by Subtenant to Sublandlord under this Sublease, whether or not
expressly designated as “rent”, all of which are deemed and designated as rent
pursuant to the terms of this Sublease.

(6) “Subtenant’s Percentage Share” shall mean 74.29%.

(b) Payment of Additional Rent. In addition to the Base Rent payable pursuant to
Section 3.1 above, from and after the expiration of the Base Year, for each
calendar year of the Term, Subtenant, as Additional Rent, shall pay Subtenant’s
Percentage Share of the amount by which Operating Costs payable by Sublandlord
for the then current calendar year exceed Base Operating Costs. Sublandlord
shall give Subtenant written notice of Sublandlord’s estimate of the amount of
Additional Rent per month payable with respect to the Subleased Premises
pursuant to this Section 3.2(b) for each calendar year after the Base Year
promptly following the Sublandlord’s receipt of Landlord’s estimate of the
Operating Costs payable under the Master Lease. Thereafter, the Additional Rent
payable pursuant to this Section 3.2(b) shall be determined and adjusted in
accordance with the provisions of Section 3.2(c) below.

(c) Procedure. The determination and adjustment of Additional Rent payable
hereunder shall be made in accordance with the following procedures:

(1) Delivery of Estimate; Payment. Upon receipt of a statement from Landlord
specifying the estimated Operating Costs to be charged to Sublandlord under the
Master Lease with respect to each calendar year, or as soon after receipt of
such statement as practicable, Sublandlord shall give Subtenant written notice
of its estimate of Additional Rent payable under Section 3.2(b) for the ensuing
calendar year, which estimate shall be prepared based on the estimate received
from Landlord (as Landlord’s estimate may change from time to time), together
with a copy of the statement received from Landlord. On or before the first day
of each month during each calendar year, Subtenant shall pay to Sublandlord as
Additional Rent one-twelfth (1/12th) of such estimated amount together with the
Base Rent.

(2) Sublandlord’s Failure to Deliver Estimate. In the event Sublandlord’s notice
set forth in Subsection 3.2(c)(1) is not given on or before December of the
calendar year preceding the calendar year for which Sublandlord’s notice is
applicable, as the case may be, then until the calendar month after such notice
is delivered by Sublandlord, Subtenant shall continue to pay to Sublandlord
monthly, during the ensuing calendar year, estimated payments equal to the
amounts payable hereunder during the calendar year just ended. Upon receipt of
any such post-December notice Subtenant shall (i) commence as of the immediately
following calendar month, and continue for the remainder of the calendar year,
to pay to Sublandlord monthly such new estimated payments and (ii) if the
monthly installment of the new estimate of such Additional Rent is greater than
the monthly installment of the estimate for the previous calendar year, pay to
Sublandlord within thirty (30) days of the receipt of such notice an amount
equal to the difference of such monthly installment multiplied by the number of
full and partial calendar months of such year preceding the delivery of such
notice.

 

4



--------------------------------------------------------------------------------

(d) Year End Reconciliation. Following the receipt by Sublandlord of a final
statement of Operating Costs from Landlord with respect to each calendar year,
Sublandlord shall deliver to Subtenant a statement of the adjustment to be made
pursuant to Section 3.2 above for the calendar year just ended, together with a
copy of any corresponding statement received by Sublandlord from Landlord. If on
the basis of such statement Subtenant owes an amount that is less than the
estimated payments actually made by Subtenant for the calendar year just ended
(including deductions from the Security Deposit made by Sublandlord pursuant to
the 5th sentence of Section 4 below), Sublandlord shall credit such excess to
the next payments of Rent coming due or, if the term of this Sublease has
expired or is about to expire, promptly refund such excess to Subtenant. If on
the basis of such statement Subtenant owes an amount that is more than the
estimated payments for the calendar year just ended previously made by
Subtenant, Subtenant shall pay the deficiency to Sublandlord within thirty
(30) days after delivery of the statement from Sublandlord to Subtenant.

(e) Survival. The expiration or earlier termination of this Sublease shall not
affect the obligations of Sublandlord and Subtenant pursuant to Subsection
3.2(d), and such obligations shall survive, remain to be performed after, any
expiration or earlier termination of this Sublease.

4. Security Deposit. Concurrently with Subtenant’s execution of this Sublease,
Subtenant shall deposit with Sublandlord the sum of $101,325.00 (the “Security
Deposit”). The Security Deposit shall be held by Sublandlord as security for the
faithful performance by Subtenant of all the provisions of this Sublease to be
performed or observed by Subtenant. If Subtenant fails to pay rent or other sums
due hereunder, or otherwise defaults with respect to any provisions of this
Sublease, Sublandlord may use, apply or retain all or any portion of the
Security Deposit for the payment of any rent or other sum in default or for the
payment of any other sum to which Sublandlord may become obligated by reason of
Subtenant’s default, or to compensate Sublandlord for any loss or damage which
Sublandlord may suffer thereby. If Sublandlord so uses or applies all or any
portion of the Security Deposit, Subtenant shall within ten (10) days after
demand therefor deposit cash with Sublandlord in an amount sufficient to restore
the Security Deposit to the full amount thereof and Subtenant’s failure to do so
shall be a material breach of this Sublease. If Subtenant performs all of
Subtenant’s obligations hereunder, the Security Deposit, or so much thereof as
has not theretofore been applied by Sublandlord, shall be returned, without
interest, to Subtenant (or, at Sublandlord’s option, to the last assignee, if
any, of Subtenant’s interest hereunder) following the expiration of the Term,
and after Subtenant has vacated the Subleased Premises; in addition to any other
deductions Sublandlord is entitled to make pursuant to the terms hereof,
Sublandlord shall have the right to make a good faith estimate of any
unreconciled Operating Costs as of the date of expiration and, following 30 days
prior written notice to Subtenant, to deduct any anticipated shortfall from the
Security Deposit. No trust relationship is created herein between Sublandlord
and Subtenant with respect to the Security Deposit. Sublandlord shall not be
required to keep the Security Deposit separate from its other accounts.
Subtenant hereby waives any and all rights under and the benefits of
Section 1950.7 of the California Civil Code, and all other provisions of law now
in force or that become in force after the date of execution of this Sublease,
that provide that Sublandlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the

 

5



--------------------------------------------------------------------------------

payment of Rent, to repair damage caused by Subtenant, or to clean the Subleased
Premises. Sublandlord and Subtenant agree that Sublandlord may, in addition,
claim those sums reasonably necessary to compensate Sublandlord for any loss or
damage caused by any breach or violation of the terms of this Sublease by
Subtenant.

5. Use and Occupancy.

5.1 Use. The Subleased Premises shall be used and occupied only for general
office use, and for no other use or purpose without Sublandlord’s prior written
consent which may be predicated upon receipt of Landlord’s prior written
consent.

5.2 Compliance with Master Lease.

(a) By Subtenant. Subtenant will occupy the Subleased Premises in accordance
with the terms of the Master Lease and will not suffer to be done, or omit to
do, any act which may result in a violation of or a default under the Master
Lease, or render Sublandlord liable for any damage, charge or expense thereunder
as a result of any such violation or default. Subtenant will indemnify, defend
protect and hold Sublandlord harmless from and against any loss, cost, damage or
liability (including attorneys’ fees) of any kind or nature arising out of, by
reason of, or resulting from, Subtenant’s failure to perform or observe any of
the terms and conditions of the Master Lease or this Sublease. Any other
provision in this Sublease to the contrary notwithstanding, Subtenant shall pay
to Sublandlord as Rent hereunder any and all sums which Sublandlord may be
required to pay the Landlord to the extent arising out of a request by Subtenant
for, or the use by Subtenant of, additional or over-standard Building services
from Landlord (for example, but not by way of limitation, charges associated
with after-hour HVAC usage and overstandard electrical charges).

(b) By Sublandlord. Sublandlord agrees that it will perform its obligations
under the Master Lease during the Term and will not amend or modify the Master
Lease in any way or take any action under the Master Lease which would increase
Subtenant’s obligations hereunder (other than in a de minimus way, such as
requiring Subtenant to send notices to an additional address, etc.) or
materially adversely affect Subtenant’s rights hereunder. Without limitation,
Sublandlord agrees that it will not terminate the Master Lease without the prior
written consent of Subtenant, except as Sublandlord may be entitled to terminate
the Master Lease in the event of casualty or condemnation. Sublandlord
represents to Subtenant that the Master Lease is in full force and effect and
Sublandlord has neither given nor received a notice of default under the Master
Lease. Except as expressly set forth herein, Subject to the provisions of
Section 10.4 of the Original Master Lease as incorporated herein by reference by
Section 6.2 below and to the provisions of clause (b) of Section 12 below,
Sublandlord shall indemnify, defend, protect and hold harmless Subtenant
harmless from, all damages, liabilities, losses, claims, attorneys’ fees, costs
and expenses arising from the negligence or willful misconduct of Sublandlord or
its agents or contractors or a breach of Sublandlord’s obligations under this
Sublease or the Master Lease.

5.3 Landlord’s Obligations. Subtenant agrees that Sublandlord shall not be
required to perform any of the covenants, agreements and/or obligations of
Landlord under the Master Lease and, insofar as any of the covenants, agreements
and obligations of Sublandlord hereunder are required to be performed under the
Master Lease by Landlord

 

6



--------------------------------------------------------------------------------

thereunder, Subtenant acknowledges and agrees (without otherwise limiting
Sublandlord’s express obligations hereunder) that Sublandlord shall be entitled
to look to Landlord for such performance. In addition, Sublandlord shall have no
obligation to perform any repairs or any other obligation of Landlord under the
Master Lease. Sublandlord shall not be responsible for any failure or
interruption, for any reason whatsoever, of the services or facilities that may
be appurtenant to or supplied at the Building by Landlord or otherwise,
including, without limitation, heat, air conditioning, ventilation, life-safety,
water, electricity, elevator service and cleaning service, if any; and, no
failure to furnish, or interruption of, any such services or facilities shall
give rise to (i) any liability on the part of Sublandlord, or (ii) except to the
extent that Sublandlord is entitled to an abatement of Monthly Rent pursuant to
the provisions of Section 6.3 of the Original Master Lease as described in
Section 6.4(a) of this Sublease below, any abatement, diminution or reduction of
Subtenant’s obligations under this Sublease. Notwithstanding the foregoing,
Sublandlord shall promptly take such action as may reasonably be indicated,
under the circumstances, to secure such performance upon Subtenant’s request to
Sublandlord to do so and shall thereafter diligently prosecute such performance
on the part of Landlord.

6. Master Lease and Sublease Terms.

6.1 Subject to Master Lease. This Sublease is and shall be at all times subject
and subordinate to the Master Lease. Subtenant acknowledges that Subtenant has
reviewed and is familiar with all of the terms, agreements, covenants and
conditions of the Master Lease. Additionally, Subtenant’s rights under this
Sublease shall be subject to the terms of the Consent. During the Term and for
all periods subsequent thereto with respect to obligations which have arisen
prior to the termination of this Sublease, Subtenant agrees to perform and
comply with, for the benefit of Sublandlord and Landlord, the obligations of
Sublandlord under the Master Lease, to the extent incorporated herein and which
pertain to the Subleased Premises and/or this Sublease, except for those
provisions of the Master Lease which are directly contradicted by this Sublease,
in which event the terms of this Sublease document shall control over the Master
Lease.

6.2 Incorporation of Terms of Master Lease. Subject to the provisions of this
Article 6, the terms, conditions and respective obligations of Sublandlord and
Subtenant to each other under this Sublease shall be the terms and conditions of
the Master Lease and such terms are incorporated into this Sublease as if fully
set forth herein, except for those provisions of the Master Lease which are
directly contradicted by this Sublease, in which event the terms of this
Sublease shall control over the Master Lease. Therefore, for the purposes of
this Sublease, wherever in the Master Lease the word “Landlord” is used it shall
be deemed to mean Sublandlord and wherever in the Master Lease the word “Tenant”
is used it shall be deemed to mean Subtenant and wherever in the Master Lease
the words “Lease” or “Premises” are used such terms shall be deemed to mean this
Sublease and the Subleased Premises. Any non-liability, release, indemnity or
hold harmless provision in the Master Lease for the benefit of Landlord that is
incorporated herein by reference, shall be deemed to inure to the benefit of
Sublandlord, Landlord, and any other person intended to be benefited by said
provision, for the purpose of incorporation by reference in this Sublease. Any
right of Landlord under the Master Lease (a) of access or inspection, (b) to do
work in the Master Lease Premises or in the Building, (c) in respect of rules
and regulations, which is incorporated herein by reference, shall be deemed to
inure to the benefit of Sublandlord, Landlord, and any other person intended to
be benefited by said provision, for the purpose of incorporation by reference in
this Sublease.

 

7



--------------------------------------------------------------------------------

6.3 Modifications. For the purposes of incorporation herein, the terms of the
Master Lease are subject to the following additional modifications:

(a) Approvals. In all provisions of the Master Lease (under the terms thereof
and without regard to modifications thereof for purposes of incorporation into
this Sublease) requiring the approval or consent of Landlord, Subtenant shall be
required to obtain the approval or consent of both Sublandlord and Landlord.

(b) Deliveries. In all provisions of the Master Lease requiring Tenant to
submit, exhibit to, supply or provide Landlord with evidence, certificates, or
any other matter or thing, Subtenant shall be required to submit, exhibit to,
supply or provide, as the case may be, the same to both Landlord and
Sublandlord.

(c) Damage; Condemnation. Sublandlord shall have no obligation to restore or
rebuild any portion of the Subleased Premises after any destruction or taking by
eminent domain.

(d) Insurance. In all provisions of the Master Lease requiring Tenant to
designate Landlord as an additional or named insured on its insurance policy,
Subtenant shall be required to so designate Landlord and Sublandlord on its
insurance policy.

6.4 Exclusions. Notwithstanding the terms of Section 6.2 above, the following
parts, Sections and Exhibits of the Master Lease shall not be incorporated
herein:

(a) Original Master Lease: Article 1, (except Sections 1.2.3, 1.2.4, 1.7, 1.13),
Articles 2 (except Section 2.2), 3, 4 (except Section 4.5), Section 6.3
(provided, however, that, if and to the extent Sublandlord is entitled to an
abatement of Monthly Rent pursuant to the provisions of Section 6.3 of the
Original Master Lease as a result of a Service Interruption which affects the
Subleased Premises, then Subtenant shall be entitled to a parallel abatement of
Base Rent payable hereunder), Sections 21, 25.1, 25.4, 25.5, 25.6, 25.10, 25.11
(6th sentence only), Exhibit B, Exhibit C, Exhibit F (Sections 3, 4, 5 and 6
only) .

(b) First Amendment: All.

6.5 Modifications. Notwithstanding the terms of Section 6.2 above, the following
provisions of the Master Lease are modified as described below for the purpose
of their incorporation into this Sublease:

(a) With respect to Article 11 of the Master Lease, if Landlord elects to
terminate the Master Lease pursuant to either the second (2nd) or third
(3rd) sentences of Article 11 of the Master Lease, or if Sublandlord elects to
terminate the Master Lease pursuant to the second (2nd), ninth (9th) or eleventh
(11th) sentences of Article 11 of the Master Lease, Sublandlord will promptly
notify Subtenant and this Sublease will terminate concurrently with the
termination of the Master Lease. If neither Landlord nor Sublandlord elects to
terminate the Master Lease, Sublandlord will nonetheless provide Subtenant with
a copy of Landlord’s notice of the time necessary to complete Landlord Repairs,
Subtenant will have the same right to

 

8



--------------------------------------------------------------------------------

terminate the Sublease as Sublandlord has to terminate the Master Lease as
described in the second (2nd), ninth (9th) or eleventh (11th) sentences of
Article 11 of the Master Lease as incorporated herein.

7. Assignment and Subletting. Subtenant shall not assign this Sublease or
further sublet all or any part of the Subleased Premises except subject to and
in compliance with all of the terms and conditions of the Master Lease, and
Sublandlord (in addition to Landlord) shall have the same rights with respect to
assignment and subleasing as Landlord has under the Master Lease. Subtenant
shall pay all fees and costs payable to Landlord pursuant to the Master Lease in
connection with any proposed assignment, sublease or transfer of the Subleased
Premises, together with all of Sublandlord’s reasonable out-of-pocket costs
relating to Subtenant’s request for such consent (not to exceed $2,500.00),
regardless of whether such consent is granted, and the effectiveness of any such
consent shall be conditioned upon Master Landlord’s and Sublandlord’s receipt of
all such fees and costs.

8. Default. Except as expressly set forth herein, Subtenant shall perform all
obligations in respect of the Subleased Premises that Sublandlord would be
required to perform pursuant to the Master Lease, to the extent incorporated
herein. It shall constitute an event of default hereunder if Subtenant fails to
perform any obligation hereunder (including, without limitation, the obligation
to pay Rent), or any obligation under the Master Lease which has been
incorporated herein by reference, and, in each instance, Subtenant has not
remedied such failure (i) in the case of any monetary default, three
(3) business days after delivery of written notice and (ii) in the case of any
other default, ten (10) calendar days after delivery of written notice (or if
such non-monetary default cannot reasonably be cured within such 10-day period,
Subtenant shall have such additional time as may be required to complete such
cure (but in no event more than forty-five (45) calendar days after delivery of
written notice) provided Subtenant diligently commences such cure within such
10-day period and thereafter diligently pursues such cure, in each case to
Sublandlord’s reasonable satisfaction.

9. Remedies. In the event of any default hereunder by Subtenant, Sublandlord
shall have all remedies provided to the “Landlord” in the Master Lease, as
incorporated herein and all other rights and remedies otherwise available at law
and in equity. Sublandlord may resort to its remedies cumulatively or in the
alternative.

10. Right to Cure Defaults. If Subtenant fails to perform any of its obligations
under this Sublease after expiration of applicable grace or cure periods, then
Sublandlord may, but shall not be obligated to, perform any such obligations for
Subtenant’s account. All costs and expenses incurred by Sublandlord in
performing any such act for the account of Subtenant shall be deemed Rent
payable by Subtenant to Sublandlord upon demand, together with interest thereon
at the lesser of (i) ten percent (10%) per annum or (ii) the maximum rate
allowable under law from the date of the expenditure until repaid. If
Sublandlord undertakes to perform any of Subtenant’s obligations for the account
of Subtenant pursuant hereto, the taking of such action shall not constitute a
waiver of any of Sublandlord’s remedies. Subtenant hereby expressly waives its
rights under any statute to make repairs at the expense of Sublandlord.

11. Consents and Approvals. In any instance when Sublandlord’s consent or
approval is required under this Sublease, Sublandlord’s refusal to consent to or
approve any matter or thing shall be deemed reasonable if, among other matters,
such consent or approval is

 

9



--------------------------------------------------------------------------------

required under the provisions of the Master Lease incorporated herein by
reference but has not been obtained from Landlord. Except as otherwise provided
herein, Sublandlord shall not unreasonably withhold, or delay its consent to or
approval of a matter if such consent or approval is required under the
provisions of the Master Lease and Landlord has consented to or approved of such
matter.

12. Sublandlord’s Liability. Notwithstanding any other term or provision of this
Sublease, the liability of Sublandlord to Subtenant for any default in
Sublandlord’s obligations under this Sublease shall be limited to actual, direct
damages, and under no circumstances shall Subtenant, its partners, members,
shareholders, directors, agents, officers, employees, contractors, sublessees,
successors and/or assigns be entitled to recover from Sublandlord (or otherwise
be indemnified by Sublandlord) for (a) any losses, costs, claims, causes of
action, damages or other liability incurred in connection with a failure of
Landlord, its partners, members, shareholders, directors, agents, officers,
employees, contractors, successors and/or assigns to perform or cause to be
performed Landlord’s obligations under the Master Lease, except as otherwise
provided herein, (b) lost revenues, lost profit or other consequential, special
or punitive damages arising in connection with this Sublease for any reason, or
(c) any damages or other liability arising from or incurred in connection with
the condition of the Subleased Premises or suitability of the Subleased Premises
for Subtenant’s intended uses. Subtenant shall, however, have the right to seek
any injunctive or other equitable remedies as may be available to Subtenant
under applicable law. Notwithstanding any other term or provision of this
Sublease, no personal liability shall at any time be asserted or enforceable
against Sublandlord’s stockholders, directors, officers, or partners on account
of any of Sublandlord’s obligations or actions under this Sublease. As used in
this Sublease, the term “Sublandlord” means the holder of the tenant’s interest
under the Master Lease and “Sublandlord” means the holder of sublandlord’s
interest under this Sublease. In the event of any assignment or transfer of the
Sublandlord’s interest under this Sublease, which assignment or transfer may
occur at any time during the Term in Sublandlord’s sole discretion, Sublandlord
shall be and hereby is entirely relieved of all covenants and obligations of
Sublandlord hereunder accruing subsequent to the date of the transfer and it
shall be deemed and construed, without further agreement between the parties
hereto, that any transferee has assumed and shall carry out all covenants and
obligations thereafter to be performed by Sublandlord hereunder. Sublandlord may
transfer and deliver any then existing Security Deposit to the transferee of
Sublandlord’s interest under this Sublease, and thereupon Sublandlord shall be
discharged from any further liability with respect thereto provided that such
transferee has assumed in writing all of Sublandlord’s obligations under this
Sublease.

13. Attorneys’ Fees. If Sublandlord or Subtenant brings an action to enforce the
terms hereof or to declare rights hereunder, the prevailing party who recovers
substantially all of the damages, equitable relief or other remedy sought in any
such action on trial and appeal shall be entitled to receive from the other
party its costs associated therewith, including, without limitation, reasonable
attorney’s fees and costs from the other party. Without limiting the generality
of the foregoing, if Sublandlord utilizes the services of an attorney for the
purpose of collecting any Rent due and unpaid by Subtenant or in connection with
any other breach of this Sublease by Subtenant, Subtenant agrees to pay
Sublandlord reasonable actual attorneys’ fees for such services, irrespective of
whether any legal action may be commenced or filed by Sublandlord.

 

10



--------------------------------------------------------------------------------

14. Delivery of Possession.

14.1 Generally. Sublandlord shall deliver, and Subtenant shall accept,
possession of the Subleased Premises broom clean and in their “AS IS” condition,
free of Sublandlord’s personal property (except the Furniture), including the
second (2nd) floor lobby signage existing as of the Effective Date, and
otherwise as the Subleased Premises existed during the Subtenant’s walk-through
of the Subleased Premises on or about April 11, 2012. Sublandlord shall have no
obligation to furnish, render or supply any work, labor, services, materials,
furniture (other than the Furniture, defined below), fixtures, equipment,
decorations or other items to make the Subleased Premises ready or suitable for
Subtenant’s occupancy. In making and executing this Sublease, Subtenant has
relied solely on such investigations, examinations and inspections as Subtenant
has chosen to make or has made and has not relied on any representation or
warranty concerning the Subleased Premises or the Building, except as expressly
set forth in this Sublease. Subtenant acknowledges that Sublandlord has afforded
Subtenant the opportunity for full and complete investigations, examinations and
inspections of the Subleased Premises and the common areas of the Building.
Subtenant acknowledges that it is not authorized to make or do any alterations
or improvements in or to the Subleased Premises except as permitted by the
provisions of this Sublease and the Master Lease and that upon termination of
this Sublease, Subtenant shall deliver the Subleased Premises to Sublandlord in
the same condition as the Subleased Premises were at the commencement of the
Term, reasonable wear and tear, casualty, condemnation, Hazardous Materials
(other than those released by Subtenant or its agents, invitees, employees and
contractors) excepted; Subtenant acknowledges that the foregoing provision
requires Subtenant to remove from the Subleased Premises any improvements
constructed therein by Subtenant; additionally, at Subtenant’s cost, Subtenant
will remove all telecommunications and data cabling installed by or for the
benefit of Subtenant.

14.2 Subtenant’s Improvements.

(a) Generally. If Subtenant desires to construct improvements within the
Subleased Premises (“Subtenant Improvements”), all Subtenant Improvements shall
be carried out in accordance with the applicable provisions of the Master Lease.
Sublandlord will have the right to reasonably approve the plans and
specifications for any proposed Subtenant Improvements, as well as any
contractors whom Subtenant proposes to retain to perform such work. Subtenant
will submit all such information for Sublandlord’s review and written approval
prior to commencement of any such work. Subtenant expressly acknowledges that
Landlord or Sublandlord may require Subtenant to remove some or all of the
Subtenant Improvements at the expiration or sooner termination of the Term.
Promptly following the completion of any Subtenant Improvements or subsequent
alterations or additions by or on behalf of Subtenant, Subtenant will deliver to
Sublandlord a reproducible copy of “as built” drawings of such work together
with a CAD file of the “as-built” drawings in the then-current version of
AutoCad.

(b) Code-Required Work. If the performance of any Subtenant Improvements or
other work by Subtenant within the Subleased Premises “triggers” a requirement
for code-related upgrades to or improvements of any portion of the Building,
Subtenant shall be responsible for the cost of such code-required upgrade or
improvements.

 

11



--------------------------------------------------------------------------------

15. Holding Over. If Subtenant fails to surrender the Subleased Premises at the
expiration or earlier termination of this Sublease, occupancy of the Subleased
Premises after the termination or expiration shall be that of a tenancy at
sufferance. Subtenant’s occupancy of the Subleased Premises during the holdover
shall be subject to all the terms and provisions of this Sublease and Subtenant
shall pay an amount (on a per month basis without reduction for partial months
during the holdover) equal to the greater of (i) 150% of the sum of the Base
Rent and Additional Rent due for the period immediately preceding the holdover
and (ii) any and all amounts that Sublandlord incurs or may become liable for
under the terms of the Master Lease or otherwise as a result of Subtenant’s
holdover; Subtenant expressly acknowledges that such damages may include,
without limitation, consequential damages and/or all of the holdover rent
charged by Landlord under the Master Lease as a result of Subtenant’s holdover,
which Master Lease holdover rent may apply to the entire Master Lease Premises.
No holdover by Subtenant or payment by Subtenant after the expiration or early
termination of this Sublease shall be construed to extend the Term or prevent
Sublandlord from immediate recovery of possession of the Subleased Premises by
summary proceedings or otherwise.

16. Parking. During the Term Subtenant shall be permitted to use forty five
(45) of the unreserved parking spaces allocated to Sublandlord in the Master
Lease.

17. Notices: Any notice by either party to the other required, permitted or
provided for herein shall be valid only if in writing and shall be deemed to be
duly given only if (a) delivered personally, or (b) sent by means of Federal
Express, UPS Next Day Air or another reputable express mail delivery service
guaranteeing next day delivery, or (c) sent by United States certified or
registered mail, return receipt requested, addressed: (i) if to Sublandlord, at
the following addresses:

 

Oracle America, Inc. c/o Oracle Corporation 1001 Sunset Boulevard Rocklin,
California 95765 Attn:    Lease Administration

with a copy to:

 

Oracle America, Inc.

c/o Oracle Corporation

500 Oracle Parkway

Box 5OP7

Redwood Shores, California 94065

Attn:

   Legal Department

and (ii) if to Subtenant, at the following address:

 

NeurogesX, Inc.

2215 Bridgepointe Parkway

San Mateo, California 94404

Attn:

   Chief Financial Officer

 

12



--------------------------------------------------------------------------------

or at such other address for either party as that party may designate by notice
to the other. A notice shall be deemed given and effective, if delivered
personally, upon hand delivery thereof (unless such delivery takes place after
hours or on a holiday or weekend, in which event the notice shall be deemed
given on the next succeeding business day), if sent via overnight courier, on
the business day next succeeding delivery to the courier, and if mailed by
United States certified or registered mail, three (3) business days following
such mailing in accordance with this Section.

18. Furniture. Upon the Commencement Date, Subtenant shall be deemed to have
purchased from Sublandlord for the sum of $1.00, and Sublandlord shall be deemed
to have transferred and conveyed to Subtenant, the modular and office furniture
in substantially the same quantity and form as shown on Exhibit A attached
hereto (the “Office Furniture”), as well as all equipment and cabling associated
therewith (collectively, the “Furniture”). For purposes of documenting the exact
quantity of Office Furniture, the parties shall conduct a walk-through on or
prior to the Commencement Date and mutually agree upon an inventory of such
Office Furniture, which inventory will be attached to this Sublease as Exhibit
C. Subtenant shall be deemed to have accepted the Furniture in its then-current
“as-is” condition without any representation or warranty of any kind from
Sublandlord, including, without limitation, warranty of fitness for a particular
purpose (Subtenant expressly acknowledges that no warranty is made by
Sublandlord with respect to the condition of any cabling currently located in or
serving the Subleased Premises); provided, however, Sublandlord represents and
warrants as of the Commencement Date that it owns the Furniture free and clear
of all liens and encumbrances and has the power and authority to make the
transfer described herein. From and after the Commencement Date, Subtenant shall
be solely responsible for the proper removal of the Furniture from the Subleased
Premises and the Building in accordance with the terms and provisions of the
Master Lease.

19. Brokers. Subtenant represents that it has dealt directly with and only with
Cornish & Cary NKF (“Subtenant’s Broker”), as a broker in connection with this
Sublease. Sublandlord represents that it has dealt directly with and only with
Colliers International (“Sublandlord’s Broker”), as a broker in connection with
this Sublease. Sublandlord and Subtenant shall indemnify and hold each other
harmless from all claims of any brokers other than Subtenant’s Broker and
Sublandlord’s Broker claiming to have represented Sublandlord or Subtenant in
connection with this Sublease. Subtenant and Sublandlord agree that Subtenant’s
Broker and Sublandlord’s Broker shall be paid commissions by Sublandlord in
connection with this Sublease pursuant to a separate agreement.

20. Complete Agreement. There are no representations, warranties, agreements,
arrangements or understandings, oral or written, between the parties or their
representatives relating to the subject matter of this Sublease which are not
fully expressed in this Sublease. This Sublease cannot be changed or terminated
nor may any of its provisions be waived orally or in any manner other than by a
written agreement executed by both parties.

21. Interpretation. Irrespective of the place of execution or performance, this
Sublease shall be governed by and construed in accordance with the laws of the
State of California. If any provision of this Sublease or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, the remainder of this Sublease and the application
of that provision to other persons or circumstances shall not

 

13



--------------------------------------------------------------------------------

be affected but rather shall be enforced to the extent permitted by law. The
table of contents, captions, headings and titles, if any, in this Sublease are
solely for convenience of reference and shall not affect its interpretation.
This Sublease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Sublease or any part
thereof to be drafted. If any words or phrases in this Sublease shall have been
stricken out or otherwise eliminated, whether or not any other words or phrases
have been added, this Sublease shall be construed as if the words or phrases so
stricken out or otherwise eliminated were never included in this Sublease and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. Each covenant, agreement,
obligation or other provision of this Sublease shall be deemed and construed as
a separate and independent covenant of the party bound by, undertaking or making
same, not dependent on any other provision of this Sublease unless otherwise
expressly provided. All terms and words used in this Sublease, regardless of the
number or gender in which they are used, shall be deemed to include any other
number and any other gender as the context may require. The word “person” as
used in this Sublease shall mean a natural person or persons, a partnership, a
corporation or any other form of business or legal association or entity.

22. USA Patriot Act Disclosures. Subtenant is currently in compliance with and
shall at all times during the Term remain in compliance with the regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action relating
thereto.

23. Counterparts. This Sublease may be executed in separate counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same instrument. This Sublease shall be fully executed when each
party whose signature is required has signed and delivered to each of the
parties at least one counterpart, even though no single counterpart contains the
signatures of all parties hereto.

24. Landlord Consent. This Sublease and Sublandlord’s and Subtenant’s
obligations hereunder are conditioned upon receipt of the Consent. If
Sublandlord fails to obtain the Consent within thirty (30) days after execution
of this Sublease by Sublandlord, then either party may terminate this Sublease
by giving the other written notice thereof on or before the date of procurement
of the Consent, in which event Sublandlord shall return to Subtenant the
Security Deposit and any prepaid Rent.

25. Sublandlord’s Representations. As an inducement to Subtenant to enter into
this Sublease, Sublandlord represents that (a) the Master Lease is in full force
and effect, and there exists under the Master Lease no default or event of
default by either Landlord or Sublandlord and (b) the copy of the Master Lease
attached hereto as Exhibit D is a true, correct and complete copy of the Master
Lease.

26. Approvals. Whenever this Sublease requires an approval, consent,
designation, determination or judgment by either Sublandlord or Subtenant,
except as where expressly set forth herein to the contrary, such approval,
consent, designation, determination or judgment and any conditions imposed
thereby shall be reasonable and shall not be unreasonably withheld or delayed.

[Signatures on Following Page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto hereby execute this Sublease as of the
Effective Date.

 

SUBLANDLORD:  

ORACLE AMERICA, INC.,

a Delaware corporation

 

By:  

/s/ Randall W. Smith

Print Name:   Randall W. Smith Title:   Vice President, Real Estate & Facilities

 

SUBTENANT:  

NEUROGESX, INC.

a Delaware corporation

 

By:  

/s/ Stephen F. Ghiglieri

Print Name:  

Stephen F. Ghiglieri

Title:  

CFO

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Subleased Premises

[See attached]

 

1



--------------------------------------------------------------------------------

 

LOGO [g366721ex10_3pg018.jpg]

 

2



--------------------------------------------------------------------------------

EXHIBIT B

Commencement Agreement

 

Date  

 

Subtenant   NEUROGESX, INC. Address  

 

 

 

 

 

 

Re: Commencement Letter with respect to that certain Sublease dated as of
                    ,         , by and between ORACLE AMERICA, INC., a Delaware
corporation, as Sublandlord, and NEUROGESX, INC., a Delaware corporation, as
Subtenant, for 13,510 rentable square feet on the second (2nd) floor of the
Building located at 999 Baker Way, San Mateo, California.

Dear                     :

In accordance with the terms and conditions of the above referenced Sublease,
Subtenant accepts possession of the Subleased Premises and agrees:

1. The Commencement Date is                     ;

2. The Abatement Period is the period commencing as of             , 201   and
expiring as of             , 201  ;

3. The Expiration Date is                     .

4. The inventory of Office Furniture to be attached as Exhibit C to the Sublease
is attached to this Commencement Letter.

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

Sincerely,

 

 

Sublandlord Authorized Signatory

 

1



--------------------------------------------------------------------------------

Agreed and Accepted:

 

Subtenant:    NEUROGESX, INC.    By:    [EXHIBIT — DO NOT SIGN]   

Name:

  

 

  

Title:

  

 

  

Date:

  

 

  

 

2



--------------------------------------------------------------------------------

EXHIBIT C

Furniture

[TO BE ATTACHED TO SUBLEASE ON OR ABOUT THE COMMENCEMENT DATE]

 

1



--------------------------------------------------------------------------------

EXHIBIT D

Master Lease

[See attached]

 

1



--------------------------------------------------------------------------------

OFFICE LEASE

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER III

SAN MATEO, CALIFORNIA

Between

CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP,

a Delaware limited partnership

as Landlord,

and

RIGHTNOW TECHNOLOGIES, INC., a Delaware corporation

as Tenant

 

1



--------------------------------------------------------------------------------

OFFICE LEASE

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware
limited partnership (“Landlord”), and RIGHTNOW TECHNOLOGIES, INC., a Delaware
corporation (“Tenant”). The following exhibits are incorporated herein and made
a part hereof: Exhibit A (Outline of Premises); Exhibit B (Work Letter); Exhibit
B-1 (Space Plan); Exhibit C (Form of Confirmation Letter); Exhibit D (Rules and
Regulations); Exhibit E (Judicial Reference); Exhibit F (Additional Provisions);
Exhibit F-1 (Exterior Sign); and Exhibit G (Asbestos Notification).

1 BASIC LEASE INFORMATION

 

1.1    Date:       July 1, 2009 1.2    Premises.       1.2.1    “Building”:   
999 Baker Way, San Mateo, California, commonly known as San Mateo BayCenter III.
   1.2.2    “Premises”:    Subject to Section 2.1.1, 13,510 rentable square feet
of space located on the second floor of the Building and commonly known as Suite
200, the outline and location of which is set forth in Exhibit A.
Notwithstanding the foregoing and although the actual size and physical location
of the Premises shall not be deemed altered by this sentence from the actual
size and location depicted on Exhibit A hereto, solely with respect to that
portion of the Lease Term commencing on the Commencement Date and ending on the
second anniversary thereof, the Premises shall be deemed to be no more than
11,000 rentable square feet solely for purposes of Sections 1.4 and 1.6 below.
If the Premises includes any floor in its entirety, all corridors and restroom
facilities located on such floor shall be considered part of the Premises.   
1.2.3    “Property”:    The Building, the parcel(s) of land upon which it is
located, and, at Landlord’s discretion, any parking facilities and other
improvements serving the Building and the parcel(s) of land upon which such
parking facilities and other improvements are located.    1.2.4    “Project”:   
The Property or, at Landlord’s discretion, any project containing the Property
and any other land, buildings or other improvements located at (or related to)
901 and/or 951 Mariner’s Island Boulevard, San Mateo, California. 1.3    Term   
      1.3.1    Term:    The term of this Lease (the “Term”) shall commence on
the Commencement Date and end on the Expiration Date (or any earlier date on
which this Lease is terminated as provided herein).    1.3.2   

“Commencement

Date”:

   The earlier of (i) the first date on which Tenant conducts business in the
Premises pursuant to this Lease, or (ii) the date on which the Premises is Ready
for Occupancy (defined in Exhibit B), which is anticipated to be October 1,
2009.    1.3.3   

“Expiration

Date”:

   The last day of the 66th full calendar month commencing on or after the
Commencement Date.

 

1



--------------------------------------------------------------------------------

1.4    “Base Rent”:   

 

Period During Term    Annual Base
Rent Per
Rentable Square
Foot      Monthly Base
Rent Per
Rentable Square
Foot (rounded to
the nearest 100th
of a dollar)      Monthly
Installment
of Base Rent  

Commencement Date through last day of 12th full calendar month of Term

   $ 27.60       $ 2.30       $ 25,300.00   

13th through 24th full calendar months of Term

   $ 28.80       $ 2.40       $ 26,400.00   

25th through 36th full calendar months of Term

   $ 30.00       $ 2.50       $ 33,775.00   

37th through 48th full calendar months of Term

   $ 31.20       $ 2.60       $ 35,126.00   

49th through 60th full calendar months of Term

   $ 32.40       $ 2.70       $ 36,477.00   

61st full calendar month of Term through Expiration Date

   $ 33.60       $ 2.80       $ 37,828.00   

Notwithstanding the foregoing, so long as no Default (defined in Section 19.1)
exists, Tenant shall be entitled to an abatement of Base Rent, in the amount of
$25,300.00 per month, for the first full calendar month of the Term (“First
Abatement Period”).

 

1.5   

“Base Year” for

Expenses:

   Calendar year 2010.    “Base Year” for Taxes:    Calendar year 2010. 1.6   
“Tenant’s Share”:    20.4190% (based upon a total of 66,164 rentable square feet
in the Building). Notwithstanding the foregoing, and in accordance with the
second sentence of Section 1.2.2 above, the Tenant’s Share shall mean 16.6253%
with respect to that portion of the Lease Term commencing on the Commencement
Date and ending on the second anniversary thereof. The foregoing percentages are
subject to the provisions of Section 2.1.1 below. 1.7    “Permitted Use”:   
General office use consistent with a first-class office building. 1.8.   
“Security Deposit”:    $113,484.00, as more particularly described in Section
21.    Prepaid Base Rent:    $25,300.00, as more particularly described in
Section 3. 1.9    Parking:   

Forty-five (45) unreserved parking spaces, at the rate of $0 per space per month
throughout the Term.

 

Zero (0) reserved parking space(s), at the rate of $0 per space per month, as
such rate may be adjusted from time to time to reflect Landlord’s then current
rates.

1.10    Address of Tenant:   

RightNow Technologies, Inc.

136 Enterprise Boulevard

Bozeman, Montana 59718

Attn: Jason Triantis

 

2



--------------------------------------------------------------------------------

1.11    Address of Landlord:   

Equity Office

2655 Campus Drive, Suite 100

San Mateo, California 94403

Attn: Building manager

 

with copies to:

 

Equity Office

2655 Campus Drive, Suite 100

San Mateo, California 94403

Attn: Managing Counsel

 

and

 

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL 60606

Attn: Lease Administration

1.12    Broker(s):    Simon Clark and Marty Church of Grubb & Ellis (“Tenant’s
Broker”), representing Tenant, and Kevin Waldman of NaiBT Commercial
(“Landlord’s Broker”), representing Landlord. 1.13    Building Hours and
Holidays:    “Building Hours” mean 8:00 a.m. to 6:00 p.m., Monday through
Friday, excluding the day of observation of New Year’s Day, Presidents Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and,
at Landlord’s reasonable discretion, any other locally or nationally recognized
holiday that is observed by other buildings comparable to and in the vicinity of
the Building (collectively, “Holidays”). 1.14    “Transfer Radius”:    None.
1.15   

“Tenant

Improvements”:

   Defined in Exhibit B, if any. 1.16    “Guarantor”:    As of the date hereof,
there is no Guarantor.

2 PREMISES AND COMMON AREAS.

2.1 The Premises.

2.1.1 Subject to the terms hereof, Landlord hereby leases the Premises to Tenant
and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6; provided, however, that Landlord may from time to time remeasure
the Premises and/or the Building in accordance with any generally accepted
measurement standards selected by Landlord and adjust Tenant’s Share based on
such re-measurement; provided further, however, that any such re-measurement
shall not affect the amount of Base Rent payable for, the determination of
Tenant’s Share with respect to, or the amount of any tenant allowance applicable
to, the initial Term. At any time Landlord may deliver to Tenant a notice
substantially in the form of Exhibit C, as a confirmation of the information set
forth therein. Tenant shall execute and return (or, by notice to Landlord,
reasonably object to) such notice within 10 business days after receiving it. If
Tenant fails to do so, Landlord shall deliver a second notice to Tenant which
Tenant shall respond to within three (3) business days. If Tenant fails to
respond to such second notice, Tenant shall be deemed to have executed and
returned it without exception.

2.1.2 Except as expressly provided herein, the Premises is accepted by Tenant in
its condition and configuration existing on the date hereof, without any
obligation of Landlord to perform or pay for any alterations to the Premises,
and without any representation or warranty regarding the condition of the
Premises, the Building or the Project or their suitability for Tenant’s
business. Notwithstanding the foregoing, (a) within 30 days after substantial
completion of the Tenant Improvement Work (defined in Exhibit B), Landlord and
Tenant shall jointly inspect the Premises and prepare a “punch list” identifying
any portions of the Tenant Improvement Work that do not comply with Landlord’s
obligations under Exhibit B (provided, however, that, upon Landlord’s request,
such inspection shall be performed and such punch list shall be prepared before
Tenant begins moving its

 

3



--------------------------------------------------------------------------------

furniture, equipment or other personal property into the Premises); and
(b) Landlord, as part of the Tenant Improvement Work, shall use good faith
efforts to correct all such items within a reasonable period of time after
preparation of such punch list. By taking possession of the Premises pursuant to
this Lease, Tenant acknowledges that the Premises and the Building are then in
the condition and configuration required hereunder. The foregoing provisions of
this Section 2 shall not abrogate Landlord’s obligations under Section 7 of this
Lease nor Tenant’s rights under Section 6.3 of this Lease, nor Tenant’s rights
under Section 33.4 of Exhibit B hereto

2.2 Common Areas. Tenant may use, in common with Landlord and other parties and
subject to the Rules and Regulations (defined in Exhibit D), any portions of the
Property that are designated from time to time by Landlord for such use (the
“Common Areas”).

3 RENT. Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction, except as otherwise expressly set forth
herein, at the place Landlord may (or, pursuant to a subordination,
nondisturbance and attornment agreement, that a Security Holder (as defined in
Section 17.1 below) may) designate from time to time. Tenant may, at Tenant’s
option, pay Rent by electronic transfer to the account designated by Landlord or
by its Security Holder in accordance with the foregoing sentence. Landlord shall
provide such electronic transfer instructions upon request thereof from Tenant.
As used herein, “Additional Rent” means all amounts, other than Base Rent, that
Tenant is required to pay Landlord hereunder. Monthly payments of Base Rent and
monthly payments of Additional Rent for Expenses (defined in Section 4.2.2).
Taxes (defined in Section 4.2.3) and parking (collectively, “Monthly Rent”)
shall be paid in advance on or before the first day of each calendar month
during the Term; provided, however, that the installment of Base Rent for the
first full calendar month for which Base Rent is payable hereunder shall be paid
upon Tenant’s execution and delivery hereof. Except as otherwise provided
herein, all other items of Additional Rent shall be paid within 30 days after
Landlord’s request for payment. Rent for any partial calendar month shall be
prorated based on the actual number of days in such month. Without limiting
Landlord’s other rights or remedies, (a) if any installment of Rent is not
received by Landlord or Landlord’s designee within five (5) business days after
its due date, Tenant shall pay Landlord a late charge equal to 5% of the overdue
amount; and (b) any Rent that is not paid within 10 days after its due date
shall bear interest, from its due date until paid, at the lesser of 18% per
annum or the highest rate permitted by Law (defined in Section 5). Tenant’s
covenant to pay Rent is independent of every other covenant herein.

4 EXPENSES AND TAXES.

4.1 General Terms. In addition to Base Rent, Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of (a) Tenant’s Share of any amount (the “Expense Excess”) by
which Expenses for such Expense Year exceed Expenses for the Base Year, plus
(b) Tenant’s Share of any amount (the “Tax Excess”) by which Taxes for such
Expense Year exceed Taxes for the Base Year. No decrease in Expenses or Taxes
for any Expense Year below the corresponding amount for the Base Year shall
entitle Tenant to any decrease in Base Rent or any credit against amounts due
hereunder. Tenant’s Share of the Expense Excess and Tenant’s Share of the Tax
Excess for any partial Expense Year shall be prorated based on the number of
days in such Expense Year.

4.2 Definitions. As used herein, the following terms have the following
meanings:

4.2.1 “Expense Year” means each calendar year, other than the Base Year, in
which any portion of the Term occurs.

4.2.2 “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during the Base Year or any Expense Year because of or in connection
with the ownership, management, maintenance, security, repair, replacement,
restoration or operation of the Property. Landlord shall act in a commercially
reasonable manner in incurring Expenses, taking into consideration the class and
quality of the Building. Expenses shall include (i) the cost of supplying all
utilities, the cost of operating, repairing, maintaining and renovating the
utility, telephone, mechanical, sanitary, storm-drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections, the cost of
contesting any Laws that may affect Expenses, and the costs of complying with
any governmentally-mandated transportation-management or similar program;
(iii) the cost of all insurance premiums and deductibles; (iv) the cost of
landscaping and relamping; (v) the cost of parking-area operation, repair,
restoration, and maintenance; (vi) fees and other costs, including management
and/or incentive fees, consulting fees, legal fees and accounting fees, of all
contractors and consultants in connection with the management, operation,
maintenance and repair of the Property; (vii) payments under any
equipment-rental agreements and the fair rental value of any management office
space; (viii) wages, salaries and other compensation, expenses and benefits,
including taxes levied thereon, of all persons engaged in the operation,
maintenance and security of the Property, and costs of training and uniforms for
such persons; (ix) the costs of operation, repair, maintenance and replacement
of all systems and equipment (and components thereof) of the Property; (x) the
cost of janitorial, alarm, security and other services, replacement of wall and
floor coverings, ceiling tiles and

 

4



--------------------------------------------------------------------------------

fixtures in common areas, maintenance and replacement of curbs and walkways,
repair to roofs and reroofing; (xi) rental or acquisition costs of supplies,
tools, equipment, materials and personal property used in the maintenance,
operation and repair of the Property; (xii) the cost of capital improvements or
any other items that are (A) intended to effect economies in the operation or
maintenance of the Property, or to reduce current or future Expenses or to
enhance the safety or security of the Property or its occupants, (B) required to
comply with present or anticipated conservation programs, (C) replacements or
modifications of nonstructural items located in the Base Building (defined in
Section 7) or Common Areas that are required to keep the Base Building or Common
Areas in good condition, or (D) required under any Law; (xiii) the cost of
tenant-relation programs reasonably established by Landlord; and (xiv) payments
under any existing or future reciprocal easement agreement, transportation
management agreement, cost-sharing agreement or other covenant, condition,
restriction or similar instrument affecting the Property.

Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be included in Expenses only if paid or accrued after
the Base Year and shall be amortized (including actual or imputed interest on
the amortized cost) over the lesser of (i) the useful life of the applicable
item, as reasonably determined by Landlord, or (ii) the period of time that
Landlord reasonably estimates will be required for any cost savings resulting
from such item to equal the cost of such item); (b) depreciation; (c) principal
payments of mortgage or other non-operating debts of Landlord; (d) costs of
repairs to the extent Landlord is reimbursed by insurance or condemnation
proceeds; (e) except as provided in clause (xiii) above, costs of leasing space
in the Building, including brokerage commissions, lease concessions, rental
abatements and construction allowances granted to specific tenants; (f) costs of
selling, financing or refinancing the Building; (g) fines, penalties or interest
resulting from late payment of Taxes or Expenses; (h) organizational expenses of
creating or operating the entity that constitutes Landlord; (i) damages paid to
Tenant hereunder or to other tenants of the Building under their respective
leases; (j) amounts (other than management fees) paid to Landlord’s affiliates
for services, but only to the extent such amounts exceed the prices charged for
such services by parties having similar skill and experience; (k) fines or
penalties resulting from any violations of Law, negligence or willful misconduct
of Landlord or its employees, agents or contractors; (1) advertising and
promotional expenses; (m) Landlord’s charitable and political contributions;
(n) ground lease rental; (o) attorney’s fees and other expenses incurred in
connection with negotiations or disputes with tenants or other occupants of the
Building; (p) costs of services or benefits made available to other tenants of
the Building but not to Tenant; (q) costs of purchasing or leasing major
sculptures, paintings or other artwork (as opposed to decorations purchased or
leased by Landlord for display in the Common Areas of the Building); (r) any
expense for which Landlord has received actual reimbursement (other than from a
tenant of the Building pursuant to its lease); (s) costs of curing defects in
design or original construction of the Property; (t) costs that Landlord is
entitled to recover under a warranty, except to the extent it would not be
fiscally prudent to pursue legal action to recover such costs; (u) expenses
(other than Parking Expenses (defined below)) of operating any commercial
concession at the Project; (v) Parking Expenses (defined below), except to the
extent Parking Expenses exceed parking revenues on an annual basis (as used
herein, “Parking Expenses” means costs of operating, maintaining and repairing
the Parking Facility, including costs of parking equipment, tickets, supplies,
signs, cleaning, resurfacing, restriping, parking-garage management fees, and
the wages, salaries, employee benefits and taxes for individuals working
exclusively in the Parking Facility; provided, however, that Parking Expenses
shall exclude (i) capital expenses, and (ii) costs of electricity, janitorial
service, elevator maintenance and insurance); (w) reserves; (x) bad debt
expenses; (y) costs of cleaning up Hazardous Materials, except for routine
cleanup performed as part of the ordinary operation and maintenance of the
Property (as used herein, “Hazardous Materials” means any material now or
hereafter defined or regulated by any Law or governmental authority as
radioactive, toxic, hazardous, or waste, or a chemical known to the state of
California to cause cancer or reproductive toxicity, including (1) petroleum and
any of its constituents or byproducts, (2) radioactive materials, (3) asbestos
in any form or condition, and (4) materials regulated by any of the following,
as amended from time to time, and any rules promulgated thereunder: the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. §§9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C.
§§6901, et seq.; the Toxic Substances Control Act, 15 U.S.C. §§2601, et seq.;
the Clean Water Act, 33 U.S.C. §§1251 et seq; the Clean Air Act, 42 U.S.C.
§§7401 et seq.;The California Health and Safety Code; The California Water Code;
The California Labor Code; The California Public Resources Code; and The
California Fish and Game Code.); or (z) wages, salaries, fees or fringe benefits
(“Labor Costs”) paid to executive personnel or officers or partners of Landlord
(provided, however, that if such individuals provide services directly related
to the operation, maintenance or ownership of the Property that, if provided
directly by a general manager or property manager or his or her general support
staff, would normally be chargeable as an operating expense of a comparable
office building, then the Labor Costs of such individuals may be included in
Expenses to the extent of the percentage of their time that is spent providing
such services to the Property).

If, in the Base Year or any Expense Year, the Property is not 100% occupied (or
a service provided by Landlord to tenants of the Building generally is not
provided by Landlord to a tenant that provides such service itself), Expenses
for such year shall be determined as if the Property had been 100% occupied (and
all services provided by Landlord to tenants of the Building generally had been
provided

 

5



--------------------------------------------------------------------------------

by Landlord to all tenants) throughout such year. If insurance, security or
utility costs for any Expense Year are less than insurance, security or utility
costs, respectively, for the Base Year, then, for purposes of determining
Expenses for such Expense Year, such costs for such Expense Year shall be deemed
to be increased so as to be equal to such corresponding costs for the Base Year.
Notwithstanding any contrary provision hereof, Expenses for the Base Year shall
exclude (a) any market-wide cost increases resulting from extraordinary
circumstances, including Force Majeure (defined in Section 25.2). boycotts,
strikes, conservation surcharges, embargoes or shortages, and (b) at Landlord’s
option, the cost of any repair or replacement that Landlord reasonably expects
will not recur on an annual or more frequent basis.

4.2.3 “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during the Base Year or any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing or operation of the Property.
Taxes shall include (a) real estate taxes; (b) general and special assessments;
(c) transit taxes; (d) leasehold taxes; (e) personal property taxes imposed upon
the fixtures, machinery, equipment, apparatus, systems, appurtenances, furniture
and other personal property used in connection with the Property; (f) any tax on
the rent, right to rent or other income from any portion of the Property or as
against the business of leasing any portion of the Property; (g) any assessment,
tax, fee, levy or charge imposed by any governmental agency, or by any
non-governmental entity pursuant to any private cost-sharing agreement, in order
to fund the provision or enhancement of any fire-protection, street-, sidewalk-
or road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); and (h) any assessment, tax, fee, levy or charge allocable or measured
by the area of the Premises or by the Rent payable hereunder, including any
business, gross income, gross receipts, sales or excise tax with respect to the
receipt of such Rent. Any costs and expenses (including reasonable attorneys’
and consultants’ fees) incurred in attempting to protest, reduce or minimize
Taxes shall be included in Taxes for the year in which they are incurred.
Notwithstanding any contrary provision hereof, Taxes shall exclude (i) all
excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord’s general or net income (as
opposed to rents, receipts or income attributable to operations at the
Property), (ii) any Expenses, and (iii) any items required to be paid by Tenant
under Section 4.5.

4.2.4 Proposition 8. Notwithstanding any contrary provision hereof, Taxes shall
be calculated without taking into account any reduction achieved under
California Revenue and Taxation Code § 51.

4.3 Allocation. Landlord, in its reasonable discretion, may equitably allocate
Expenses among office, retail or other portions or occupants of the Property. If
Landlord incurs Expenses or Taxes for the Property together with another
property, Landlord, in its reasonable discretion, shall equitably allocate such
shared amounts between the Property and such other property.

4.4 Calculation and Payment of Expense Excess and Tax Excess.

4.4.1 Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord shall
give to Tenant, after the end of each Expense Year, a statement (the
“Statement”) setting forth the actual Expenses, Taxes, Expense Excess and Tax
Excess for such Expense Year. If the amount paid by Tenant for such Expense Year
pursuant to Section 4.4.2 is less or more than the sum of Tenant’s Share of the
actual Expense Excess plus Tenant’s Share of the actual Tax Excess (as such
amounts are set forth in such Statement), Tenant shall pay Landlord the amount
of such underpayment, or receive a credit in the amount of such overpayment,
with or against the Rent next due hereunder; provided, however, that if this
Lease has expired or terminated and Tenant has vacated the Premises, Tenant
shall pay Landlord the amount of such underpayment, or Landlord shall pay Tenant
the amount of such overpayment (less any Rent due), within 30 days after
delivery of such Statement. Landlord shall use reasonable efforts to deliver the
Statement on or before June 1 of the calendar year immediately following the
Expense Year to which it applies. Any failure of Landlord to timely deliver the
Statement for any Expense Year shall not diminish either party’s rights under
this Section 4.

4.4.2 Statement of Estimated Expenses and Taxes. Landlord shall give to Tenant,
for each Expense Year, a statement (the “Estimate Statement”) setting forth
Landlord’s reasonable estimates of the Expenses, Taxes, Expense Excess (the
“Estimated Expense Excess”) and Tax Excess (the “Estimated Tax Excess”) for such
Expense Year. Upon receiving an Estimate Statement, Tenant shall pay, with its
next installment of Base Rent, an amount equal to the excess of (a) the amount
obtained by multiplying (i) the sum of Tenant’s Share of the Estimated Expense
Excess plus Tenant’s Share of the Estimated Tax Excess (as such amounts are set
forth in such Estimate Statement), by (ii) a fraction, the numerator of which is
the number of months that have elapsed in the applicable Expense Year (including
the month of such payment) and the denominator of which is 12, over (b) any
amount previously paid by Tenant for such Expense Year pursuant to this
Section 4.4.2. Until Landlord delivers a new Estimate Statement, Tenant shall
pay monthly, with the monthly Base Rent installments, an amount equal to one-

 

6



--------------------------------------------------------------------------------

twelfth (1/12) of the sum of Tenant’s Share of the Estimated Expense Excess plus
Tenant’s Share of the Estimated Tax Excess, as such amounts are set forth in the
previous Estimate Statement. Landlord shall use reasonable efforts to deliver an
Estimate Statement for each Expense Year on or before January 1 of such Expense
Year. Any failure of Landlord to timely deliver any Estimate Statement shall not
diminish Landlord’s rights to receive payments and revise any previous Estimate
Statement under this Section 4. In no event shall Landlord be entitled to a
reimbursement from tenants for Expenses in excess of 100% of the costs actually
paid or incurred by Landlord in any applicable calendar year.

4.4.3 Retroactive Adjustment of Taxes. Notwithstanding any contrary provision
hereof, but subject to Section 4.2.4, if, after Landlord’s delivery of any
Statement, an increase or decrease in Taxes occurs for the applicable Expense
Year or for the Base Year (whether by reason of reassessment, error, or
otherwise), Taxes for such Expense Year or the Base Year, as the case may be,
and the Tax Excess for such Expense Year shall be retroactively adjusted. If, as
a result of such adjustment, it is determined that Tenant has under- or overpaid
Tenant’s Share of such Tax Excess, Tenant shall pay Landlord the amount of such
underpayment, or receive a credit in the amount of such overpayment, with or
against the Rent next due hereunder; provided, however, that if this Lease has
expired or terminated and Tenant has vacated the Premises, Tenant shall pay
Landlord the amount of such underpayment, or Landlord shall pay Tenant the
amount of such overpayment (less any Rent due), within 30 days after such
adjustment is made.

4.5 Charges for Which Tenant Is Directly Responsible. Tenant shall pay, before
delinquency, any taxes levied against Tenant’s equipment, furniture, fixtures
and other personal property located in or about the Premises. If any such taxes
are levied against Landlord or its property (or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or other personal property of Tenant),
Landlord may pay such taxes (or such increased assessment) regardless of their
(or its) validity, in which event Tenant, within 30 days after demand, shall
repay to Landlord the amount so paid. If the Leasehold Improvements (defined in
Section 7.1) are assessed for real property tax purposes at a valuation higher
than the valuation at which tenant improvements conforming to Landlord’s
“building standard” in other space in the Building are assessed, the Taxes
levied against Landlord or the Property by reason of such excess assessed
valuation shall be deemed taxes levied against Tenant’s personal property for
purposes of this Section 4.5. Notwithstanding any contrary provision hereof,
Tenant shall pay, before delinquency, (i) any rent tax, sales tax, service tax,
transfer tax or value added tax, or any other tax respecting the rent or
services described herein or otherwise respecting this transaction or this
Lease; and (ii) any taxes assessed upon the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of any
portion of the Property.

4.6 Books and Records. Within 60 days after receiving any Statement (the “Review
Notice Period”), Tenant may give Landlord notice (“Review Notice”) stating that
Tenant elects to review Landlord’s calculation of the Expense Excess and/or Tax
Excess for the Expense Year to which such Statement applies and identifying with
reasonable specificity the records of Landlord reasonably relating to such
matters that Tenant desires to review. Within a reasonable time after receiving
a timely Review Notice (and, at Landlord’s option, an executed confidentiality
agreement as described below), Landlord shall deliver to Tenant, or make
available for inspection at a location reasonably designated by Landlord, copies
of such records. Within 60 days after such records are made available to Tenant
(the “Objection Period”), Tenant may deliver to Landlord notice (an “Objection
Notice”) stating with reasonable specificity any objections to the Statement, in
which event Landlord and Tenant shall work together in good faith to resolve
Tenant’s objections. Tenant may not deliver more than one Review Notice or more
than one Objection Notice with respect to any Expense Year. If Tenant fails to
give Landlord a Review Notice before the expiration of the Review Notice Period
or fails to give Landlord an Objection Notice before the expiration of the
Objection Period, Tenant shall be deemed to have approved the Statement.
Notwithstanding any contrary provision hereof, Landlord shall not be required to
deliver or make available to Tenant records relating to the Base Year, and
Tenant may not object to Expenses or Taxes for the Base Year, other than in
connection with the first review for an Expense Year performed by Tenant
pursuant to this Section 4.6. If Tenant retains an agent to review Landlord’s
records, the agent must be with a CPA firm licensed to do business in the State
of California and its fees shall not be contingent, in whole or in part, upon
the outcome of the review. Tenant shall be responsible for all costs of such
review. However, notwithstanding the foregoing, if Landlord and Tenant determine
that Expenses or Taxes for the Building for the year in question were less than
stated by more than 5%, Landlord, within 30 days after its receipt of paid
invoices therefor from Tenant, shall reimburse Tenant for the reasonable amounts
paid by Tenant to third parties in connection with such review by Tenant. The
records and any related information obtained from Landlord shall be treated as
confidential, and as applicable only to the Premises, by Tenant, its auditors,
consultants, and any other parties reviewing the same on behalf of Tenant
(collectively, “Tenant’s Auditors”). Before making any records available for
review, Landlord may require Tenant and Tenant’s Auditors to execute a
reasonable confidentiality agreement, in which event Tenant shall cause the same
to be executed and delivered to Landlord within 30 days after receiving it from
Landlord, and if Tenant fails to do so, the Objection Period shall be reduced by
one day for each day by which such execution and delivery follows the expiration
of such 30-day period. Notwithstanding any contrary provision hereof, Tenant may
not examine Landlord’s records or dispute any Statement if

 

7



--------------------------------------------------------------------------------

any Rent remains unpaid past its due date. If, for any Expense Year, Landlord
and Tenant determine that the sum of Tenant’s Share of the actual Expense Excess
plus Tenant’s Share of the actual Tax Excess is less or more than the amount
reported, Tenant shall receive a credit in the amount of its overpayment against
Rent then or next due hereunder, or pay Landlord the amount of its underpayment
with the Rent next due hereunder; provided, however, that if this Lease has
expired or terminated and Tenant has vacated the Premises, Landlord shall pay
Tenant the amount of its overpayment (less any Rent due), or Tenant shall pay
Landlord the amount of its underpayment, within 30 days after such
determination.

5 USE; COMPLIANCE WITH LAWS. Tenant shall not (a) use the Premises for any
purpose other than the Permitted Use, or (b) do anything in or about the
Premises that violates any of the Rules and Regulations, damages the reputation
of the Project, interferes with, injures or annoys other occupants of the
Building, or constitutes a nuisance. Tenant, at its expense, shall comply with
all Laws relating to (i) the operation of its business at the Project, or
(ii) the use, condition, configuration or occupancy of the Premises. If, in
order to comply with any such Law, Tenant must obtain or deliver any permit,
certificate or other document evidencing such compliance, Tenant shall provide a
copy of such document to Landlord promptly after obtaining or delivering it. If
a change to the Base Building or Common Areas becomes required under Law as a
result of any Tenant-Insured Improvement (defined in Section 10.2.2) or any use
of the Premises other than general office use, Tenant, within thirty (30) days
after demand, shall (x) at Landlord’s option, either make such change at
Tenant’s cost or pay Landlord the cost of making such change, and (y) pay
Landlord a coordination fee equal to 3% of the cost of such change. As used
herein, “Law” means any existing or future law, ordinance, regulation or
requirement of any governmental authority having jurisdiction over the Project
or the parties.

6 SERVICES.

6.1 Standard Services. Landlord shall provide the following services on all days
(unless otherwise stated below): (a) subject to limitations imposed by Law,
customary heating, ventilation and air conditioning (“HVAC”) in season during
Building Hours; (b) electricity supplied by the applicable public utility,
stubbed to the Premises; (c) water supplied by the applicable public utility
(i) for use in lavatories and any drinking facilities located in Common Areas
within the Building, and (ii) stubbed to the Building core for use in any
plumbing fixtures located in the Premises; (d) janitorial services to the
Premises, except on weekends and Holidays; (e) elevator service (subject to
scheduling by Landlord, and payment of Landlord’s standard usage fee, for any
freight service); (f) access to the Building for Tenant and its employees, 24
hours per day/7 days per week, subject to the terms hereof and such security or
monitoring systems as Landlord may reasonably impose, including, without
limitation, sign-in procedures and/or presentation of identification cards, and
(g) extermination and pest control for the Building as reasonably determined by
Landlord.

6.2 Above-Standard Use. Landlord shall provide HVAC service outside Building
Hours if Tenant gives Landlord such prior notice and pays Landlord such hourly
cost per zone as Landlord may require. Subject to Tenant’s rights under
Section 4 of Exhibit F hereto, Tenant shall not, without Landlord’s prior
consent, use equipment that may affect the temperature maintained by the air
conditioning system or consume above-Building-standard amounts of any water
furnished for the Premises by Landlord pursuant to Section 6.1. If Tenant’s
consumption of electricity or water exceeds the rate Landlord reasonably deems
to be standard for the Building, Tenant shall pay Landlord, upon billing, the
cost of such excess consumption, including any costs of installing, operating
and maintaining any equipment that is installed in order to supply or measure
such excess electricity or water; provided, however that Tenant shall not be
required to pay the cost of installing or operating any such meters unless the
meters indicate that Tenant is in fact using excess amounts of electricity or
water. The connected electrical load of Tenant’s incidental-use equipment shall
not exceed the Building-standard electrical design load, and Tenant’s electrical
usage shall not exceed the capacity of the feeders to the Project or the risers
or wiring installation. For purposes hereof, the Building “electrical standard”
is 4.5 watts per usable square foot of connected load to the Premises, exclusive
of Base Building HVAC.

6.3 Interruption. Any failure to furnish, delay in furnishing, or diminution in
the quality or quantity of any service resulting from any application of Law,
failure of equipment, performance of maintenance, repairs, improvements or
alterations, utility interruption, or event of Force Majeure (each, a “Service
Interruption”) shall not render Landlord liable to Tenant, constitute a
constructive eviction, or excuse Tenant from any obligation hereunder.
Notwithstanding the foregoing, if all or a material portion of the Premises is
made untenantable or inaccessible for more than three (3) consecutive business
days after notice from Tenant to Landlord by a Service Interruption that
Landlord can correct through reasonable efforts, then, as Tenant’s sole remedy,
Monthly Rent shall abate for the period beginning on the day immediately
following such 3-business-day period and ending on the day such Service
Interruption ends, but only in proportion to the percentage of the rentable
square footage of the Premises made untenantable or inaccessible.
Notwithstanding the foregoing, if the Premises, or a portion of the Premises, is
untenantable on the date Landlord delivers possession of the Premises to Tenant
as a result of a Service Interruption caused by the failure of any Building
System to be in good working order and

 

8



--------------------------------------------------------------------------------

condition, then Tenant, as its sole remedy, shall be entitled to receive an
abatement of Monthly Rent following the Commencement Date for a period of time
equal to the period of time beginning on the date Tenant delivers notice to
Landlord of such condition (which shall be no earlier than the date Landlord
delivers possession of the Premises to Tenant) and ending on the day the Service
Interruption ceases.

7 REPAIRS AND ALTERATIONS.

7.1 Repairs. Tenant, at its expense, shall perform all maintenance and repairs
(including replacements) to the Premises that are not Landlord’s express
responsibility hereunder, and shall keep the Premises in good condition and
repair, reasonable wear and tear excepted. Tenant’s maintenance and repair
obligations shall include (a) subject to the second sentence in Section 2.1.2
hereof and Section 3.3.4 of Exhibit B hereto, all leasehold improvements in the
Premises, whenever and by whomever installed or paid for, including any Tenant
Improvements, any Alterations (defined in Section 7.2), and any leasehold
improvements installed pursuant to any prior lease, but excluding the Base
Building (the “Leasehold Improvements”); (b) all supplemental heating,
ventilation and air conditioning units, kitchens (including hot water heaters,
dishwashers, garbage disposals, insta-hot dispensers, and plumbing) and similar
facilities exclusively serving Tenant, whether located inside or outside of the
Premises, and whenever and by whomever installed or paid for; and (c) all Lines
(defined in Section 23). Notwithstanding the foregoing, Landlord may, in the
case of an emergency or Tenant Default, at its option, perform such maintenance
and repairs on Tenant’s behalf, in which case Tenant shall pay Landlord, upon
demand, the cost of such work plus a coordination fee equal to 3% of such cost.
Landlord shall perform all maintenance and repairs to (i) the roof and exterior
walls and windows of the Building, (ii) the Base Building, and (iii) the Common
Areas. As used herein, “Base Building” means the structural portions of the
Building (including, without limitation, the roof, the roofs membrane and the
foundation), together with all mechanical (including HVAC), electrical, plumbing
and fire/life-safety systems serving the Building in general, whether located
inside or outside of the Premises.

7.2 Alterations. Tenant may not make any improvement, alteration, addition or
change to the Premises or to any mechanical, plumbing or HVAC facilities or
other systems serving the Premises (an “Alteration”) without Landlord’s prior
consent, which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld, conditioned or
delayed by Landlord. Notwithstanding the foregoing, provided that Landlord
receives 10 business days’ prior notice, Landlord’s prior consent shall not be
required for any Alteration that (i) is decorative in nature; (ii) is not
visible from outside the Premises; (iii) does not affect any system or
structural component of the Building; and (iv) does not require work to be
performed inside the walls or above the ceiling of the Premises (a “Cosmetic
Alteration”). For any Alteration, (a) Tenant, before commencing work, shall
deliver to Landlord, and obtain Landlord’s approval of, which approval shall not
be unreasonably, withheld, conditioned, or delayed, plans and specifications
(provided, however, that for Cosmetic Alterations, Tenant may satisfy this
requirement by delivery of a reasonably detailed description of the Cosmetic
Alteration); (b) Landlord, in its reasonable discretion, may require Tenant to
obtain security for performance satisfactory to Landlord; (c) Tenant shall
deliver to Landlord “as built” drawings (in CAD format, if reasonably requested
by Landlord) (other than in the case of Cosmetic Alterations, in which case no
such drawing shall be required), completion affidavits (other than in the case
of Cosmetic Alterations, in which case no such affidavits shall be required),
full and final lien waivers, and all governmental approvals; and (d) Tenant
shall pay Landlord upon demand (i) Landlord’s reasonable out- of-pocket expenses
incurred in reviewing the work, and (ii) a coordination fee equal to 3% of the
cost of the work; provided, however, that this clause (d) sentence shall not
apply to any Tenant Improvements constructed pursuant to Exhibit B, if any or to
any Cosmetic Alterations.

7.3 Tenant Work. Before commencing any repair or Alteration (“Tenant Work”),
Tenant shall deliver to Landlord, and obtain Landlord’s approval of, which
approval shall not be unreasonably withheld, conditioned, or delayed, (a) names
of contractors, subcontractors, mechanics, laborers and materialmen;
(b) evidence of contractors’ and subcontractors’ insurance; and (c) any required
governmental permits. Tenant shall perform all Tenant Work (i) in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord;
(ii) in compliance with any approved plans and specifications, all Laws, the
National Electric Code, and Landlord’s construction rules and regulations; and
(iii) in a manner that does not impair the Base Building. If, as a result of any
Tenant Work, Landlord becomes required under Law to perform any inspection, give
any notice, or cause such Tenant Work to be performed in any particular manner,
Tenant shall comply with such requirement and promptly provide Landlord with
reasonable documentation of such compliance. Landlord’s approval of Tenant’s
plans and specifications shall not relieve Tenant from any obligation under this
Section 7.3. In performing any Tenant Work, Tenant shall not use contractors,
services, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with any workforce or trades engaged in performing
other work or services at the Project.

8 LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, unless otherwise notified by Landlord, Tenant, at its expense and
before the expiration or earlier termination hereof, shall (a) remove any
Tenant-Insured Improvements other than the Excluded Items (defined below),
(b) repair

 

9



--------------------------------------------------------------------------------

any resulting damage to the Premises or Building, and (c) restore the affected
portion of the Premises to its condition existing before the installation of
such Tenant-Insured Improvements (or, at Landlord’s election, to a
building-standard tenant-improved condition as determined by Landlord). If, when
it requests Landlord’s approval of any Tenant Improvements or Alterations,
Tenant specifically requests that Landlord identify any such Tenant Improvements
or Alterations that will not be required to be removed pursuant to the preceding
sentence, Landlord shall do so when it provides such approval. If Tenant fails
to complete any removal, repair or restoration when required under this
Section 8, Landlord may do so at Tenant’s expense. For purposes of this
Section 8. the following existing Leasehold Improvements, unless removed before
the Commencement Date, shall be deemed Tenant-Insured Improvements: the Exterior
Sign, as more particularly described in Section 5 of Exhibit F attached hereto.
As used herein, “Excluded Items” means the Tenant Improvements currently shown
with reasonable specificity on the Space Plan, as defined in Section 2.2 of
Exhibit B hereto.

9 LIENS. Tenant shall keep the Project free from any lien arising out of any
work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid. The amount so paid, together with reasonable attorneys’ fees
and expenses, shall be reimbursed by Tenant within 30 days after demand.

10 INDEMNIFICATION; INSURANCE.

10.1 Waiver and Indemnification. Tenant waives all claims against Landlord, its
Security Holders (defined in Section 18). their (direct or indirect) owners, and
their respective beneficiaries, trustees, officers, directors, employees and
agents (including Landlord, the “Landlord Parties”) for any failure to prevent
or control any criminal or otherwise wrongful conduct by any third party or to
apprehend any third party who has engaged in such conduct. Tenant shall
indemnify, defend, protect, and hold the Landlord Parties harmless from any
obligation, loss, claim, action, liability, penalty, damage, cost or expense
(including reasonable attorneys’ and consultants’ fees and expenses) (each, a
“Claim”) that is imposed or asserted by any third party and arises from (a) any
cause in, on or about the Premises, (b) occupancy of the Premises by, or any
negligence or willful misconduct of, Tenant, any party claiming by, through or
under Tenant, their (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees, agents, contractors,
licensees or invitees, or (c) any breach by Tenant of any representation,
covenant or other term contained herein, except to the extent such Claim arises
from the negligence or willful misconduct of any Landlord Party. Landlord shall
indemnify, defend, protect, and hold Tenant, its (direct or indirect) owners,
and their respective beneficiaries, trustees, officers, directors, employees and
agents (including Tenant, the “Tenant Parties”) harmless from any Claim that is
imposed or asserted by any third party and arises from (a) any negligence or
willful misconduct of any Landlord Party, or (b) any breach by Landlord of any
representation, covenant or other term contained herein, except to the extent
such Claim arises from the negligence or willful misconduct of any Tenant Party.

10.2 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts:

10.2.1 Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with minimum primary limits of $1,000,000 each occurrence and
$2,000,000 annual aggregate (and not more than $25,000 self-insured retention)
and a minimum excess/umbrella limit of $2,000,000.

10.2.2 Property Insurance covering (i) all office furniture, business and trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant’s property in the Premises installed
by, for, or at the expense of Tenant, and (ii) any Leasehold Improvements
installed by or for the benefit of Tenant, whether pursuant to this Lease or
pursuant to any prior lease or other agreement to which Tenant was a party (such
items being described in this Section 10.2.2(ii), the “Tenant-Insured
Improvements”). Such insurance shall be written on an “all risks” of physical
loss or damage basis, for the full replacement cost value (subject to reasonable
deductible amounts) new without deduction for depreciation of the covered items
and in amounts that meet any co- insurance clauses of the policies of insurance,
and shall include coverage for damage or other loss caused by fire or other
peril, including vandalism and malicious mischief, theft, water damage of any
type, including sprinkler leakage, bursting or stoppage of pipes, and explosion,
and providing business interruption coverage for a period of one year.

10.2.3 Worker’s Compensation and Employer’s Liability or other similar insurance
to the extent required by Law.

10.3 Form of Policies. The minimum limits of insurance required to be carried by
Tenant shall not limit Tenant s liability. Such insurance shall (i) be issued by
an insurance company that has an

 

10



--------------------------------------------------------------------------------

A. M. Best rating of not less than A-VIII; (ii) be in form and content
reasonably acceptable to Landlord; and (iii) provide that it shall not be
canceled without 30 days’ prior notice to Landlord, except that 10 days’ prior
notice may be given in the case of nonpayment of premiums. Tenant’s Commercial
General Liability Insurance shall (a) name Landlord, Landlord’s managing agent,
and any other party designated by Landlord (“Additional Insured Parties”) as
additional insureds; and (b) be primary insurance as to all claims thereunder
and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance. Landlord shall be designated as a loss
payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements. Tenant shall deliver to Landlord, on or before the Commencement
Date and at least 15 days before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 28”
(Evidence of Commercial Property Insurance) and “ACORD 25-S” (Certificate of
Liability Insurance) or the equivalent. Attached to the ACORD 25-S there shall
be an endorsement naming the Additional Insured Parties as additional insureds
which shall be binding on Tenant’s insurance company and shall expressly require
the insurance company to notify each Additional Insured Party in writing at
least 30 days before any termination to the policies, except that 10 days’ prior
notice may be given in the case of nonpayment of premiums.

10.4 Subrogation. Subject to Section 11, each party waives, and shall cause its
insurance carrier to waive, any right of recovery against the other party, any
of its (direct or indirect) owners, or any of their respective beneficiaries,
trustees, officers, directors, employees or agents for any loss of or damage to
property which loss or damage is (or, if the insurance required hereunder had
been carried, would have been) covered by insurance. For purposes of this
Section 10.4 only, (a) any deductible with respect to a party’s insurance shall
be deemed covered by, and recoverable by such party under, valid and collectable
policies of insurance, and (b) any contractor retained by Landlord to install,
maintain or monitor a fire or security alarm for the Building shall be deemed an
agent of Landlord.

10.5 Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
buildings comparable to and in the vicinity of the Building.

10.6 Landlord’s Insurance. Landlord shall maintain the following insurance,
together with such other insurance coverage as Landlord, in its reasonable
judgment, may elect to maintain, the premiums of which shall be included in
Expenses: (a) Commercial General Liability insurance applicable to the Property,
Building and Common Areas providing, on an occurrence basis, a minimum combined
single limit of at least $3,000,000.00; (b) All Risk Property Insurance on the
Building at replacement cost value as reasonably estimated by Landlord;
(c) Worker’s Compensation insurance to the extent required by Law; and
(d) Employers Liability Coverage to the extent required by Law.

 

11



--------------------------------------------------------------------------------

11 CASUALTY DAMAGE. With reasonable promptness after discovering any damage to
the Premises, or to the Common Areas necessary for access to the Premises,
resulting from any fire or other casualty (a “Casualty”), Landlord shall notify
Tenant of Landlord’s reasonable estimate of the time required to substantially
complete repair of such damage (the “Landlord Repairs”). If, according to such
estimate, the Landlord Repairs cannot be substantially completed within 180 days
after they are commenced, either party may terminate this Lease upon 60 days’
notice to the other party delivered within 10 business days after Landlord’s
delivery of such estimate. Within 90 days after discovering any damage to the
Project resulting from any Casualty, Landlord may, whether or not the Premises
is affected, terminate this Lease by notifying Tenant if (i) any Security Holder
terminates any ground lease or requires that any insurance proceeds be used to
pay any mortgage debt; (ii) any damage to Landlord’s property is not fully
covered by Landlord’s insurance policies; (iii) Landlord decides to rebuild the
Building or Common Areas so that it or they will be substantially different
structurally or architecturally; (iv) the damage occurs during the last 12
months of the Term; or (v) any owner, other than Landlord, of any damaged
portion of the Project does not intend to repair such damage. If this Lease is
not terminated pursuant to this Section 11. Landlord shall promptly and
diligently perform the Landlord Repairs, subject to reasonable delays for
insurance adjustment and events of Force Majeure. The Landlord Repairs shall
restore the Premises and the Common Areas necessary for access to the Premises
to substantially the same condition that existed when the Casualty occurred,
except for (a) any modifications required by Law or any Security Holder, and
(b) any modifications to the Common Areas that are deemed desirable by Landlord,
are consistent with the character of the Project, and do not materially impair
access to the Premises. Tenant shall assign to Landlord (or its designee) all
insurance proceeds payable to Tenant under Tenant’s insurance required under
Section 10.2 with respect to any Tenant-Insured Improvements. If the estimated
or actual cost of restoring any Tenant-Insured Improvements exceeds the
insurance proceeds received by Landlord from Tenant’s insurance carrier, Tenant
shall pay such excess to Landlord within 15 days after Landlord’s demand. No
Casualty and no restoration performed as required hereunder shall render
Landlord liable to Tenant, constitute a constructive eviction, or excuse Tenant
from any obligation hereunder; provided, however, that if the Premises or any
Common Area necessary for Tenant’s access to the Premises is damaged by a
Casualty, then, during any time that, as a result of such damage, any portion of
the Premises is untenantable or inaccessible and is not occupied by Tenant,
Monthly Rent shall be abated in proportion to the rentable square footage of
such portion of the Premises. If Landlord does not substantially complete the
Landlord Repairs on or before the Outside Restoration Date (defined below),
then, provided that the Casualty was not caused by the negligence or willful
misconduct of Tenant or any party claiming by, through or under Tenant, Tenant
may terminate this Lease by notifying Landlord within 15 days after the Outside
Restoration Date. As used herein, “Outside Restoration Date” means the date
occurring two (2) months after the later of (a) the expiration of the time set
forth in Landlord’s estimate described in the First sentence of this Section 11,
or (b) the date occurring 270 days after the commencement of the Landlord
Repairs; provided, however, that the Outside Restoration Date shall be extended
to the extent of (i) any delay caused by the insurance adjustment process;
(ii) any other delay caused by events of Force Majeure, and (iii) any delay
caused by Tenant or any party claiming by, through or under Tenant.
Notwithstanding the foregoing, if Landlord determines in good faith that it will
be unable to substantially complete the Landlord Repairs on or before the
Outside Restoration Date, Landlord may cease its performance of the Landlord
Repairs and provide Tenant with notice (the “Restoration Date Extension Notice”)
stating such inability and identifying the date on which Landlord reasonably
believes such substantial completion will occur, in which event Tenant may
terminate this Lease by notifying Landlord within five (5) business days after
receiving the Restoration Date Extension Notice. If Tenant does not terminate
this Lease within such 5-business day period, the Outside Restoration Date shall
be automatically amended to be the date identified in the Restoration Date
Extension Notice.

12 NONWAIVER. No provision hereof shall be deemed waived by either party unless
it is waived by such party expressly and in writing, and no waiver of any breach
of any provision hereof shall be deemed a waiver of any subsequent breach of
such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder. No payment of Rent by Tenant with knowledge of a default
by Landlord shall constitute a waiver of such default or anything other than a
payment on account by Tenant.

13 CONDEMNATION. If any part of the Premises, Building or Project is taken for
any public or quasi-public use by power of eminent domain or by private purchase
in lieu thereof (a “Taking”) for more than 180 consecutive days, Landlord may
terminate this Lease. If more than 25% of the rentable square footage of the
Premises is Taken, or access to the Premises is substantially impaired as a
result of a Taking, for more than 180 consecutive days, Tenant may terminate
this Lease. Any such termination shall be effective as of the date possession
must be surrendered to the authority, and the terminating party

 

12



--------------------------------------------------------------------------------

shall provide termination notice to the other party within 45 days after
receiving written notice of such surrender date. Except as provided above in
this Section 13, neither party may terminate this Lease as a result of a Taking.
Tenant shall not assert any claim for compensation because of any Taking;
provided, however, that Tenant may file a separate claim for any Taking of
Tenant’s personal property or any fixtures that Tenant is entitled to remove
upon the expiration hereof, and for moving expenses, so long as such claim does
not diminish the award available to Landlord or any Security Holder and is
payable separately to Tenant. If this Lease is terminated pursuant to this
Section 13, all Rent shall be apportioned as of the date of such termination. If
a Taking occurs and this Lease is not so terminated, Monthly Rent shall be
abated for the period of such Taking in proportion to the percentage of the
rentable square footage of the Premises, if any, that is subject to, or rendered
inaccessible by, such Taking.

14 ASSIGNMENT AND SUBLETTING.

14.1 Transfers. Tenant shall not, without Landlord’s prior consent, which
consent shall not be unreasonably withheld, conditioned, or delayed, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within 30
days after receiving the Transfer Notice, Landlord shall notify Tenant of
(a) its consent to the proposed Transfer, (b) its refusal to consent to the
proposed Transfer, or (c) its exercise of its rights under Section 14.4. If
Landlord fails to respond to any Transfer Notice within the 30 day period set
forth above, Tenant shall have the right to provide Landlord with a second
Transfer Notice. Tenant’s second Transfer Notice must specifically state that
Landlord’s failure to respond within a period of 10 days shall be deemed to be
an approval by Landlord. If Landlord’s failure to respond continues for 10 days
after its receipt of the second Transfer Notice, the Transfer for which Tenant
has requested consent shall be deemed to have been approved by Landlord. Any
Transfer made without Landlord’s prior consent (or deemed approval) shall, at
Landlord’s option, be void and shall, at Landlord’s option, constitute a Default
(defined in Section 19). Tenant shall pay Landlord a fee of $1,500.00 for
Landlord’s review of any proposed Transfer, whether or not Landlord consents to
it.

14.2 Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold consent to a proposed Transfer if;

14.2.1 The proposed transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the date the Transfer Notice is received; or

14.2.2 The proposed transferee has a character or reputation or is engaged in a
business that is not consistent with the quality of the Building or the Project;
or

14.2.3 The proposed transferee is a governmental entity or a nonprofit
organization; or

14.2.4 In the case of a proposed sublease, license or other occupancy agreement,
the rent or occupancy fee charged by Tenant to the transferee during the term of
such agreement, calculated using a present value analysis, is less than 60% of
the rent being quoted by Landlord or its Affiliate (defined in Section 14.8) at
the time of such Transfer for comparable space in the Project for a comparable
term, calculated using a present value analysis; or

14.2.5 The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
6-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord to lease) space in the Project.

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

 

13



--------------------------------------------------------------------------------

14.3 Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay
Landlord an amount equal to 50% of any Transfer Premium (defined below). As used
herein, “Transfer Premium” means (a) in the case of an assignment, any
consideration (including payment for Leasehold Improvements) paid by the
assignee for such assignment, less any reasonable and customary expenses
directly incurred by Tenant on account of such assignment, including brokerage
fees, legal fees, and Landlord’s review fee; (b) in the case of a sublease,
license or other occupancy agreement, the amount by which all rent and other
consideration paid by the transferee to Tenant pursuant to such agreement (less
all reasonable and customary expenses directly incurred by Tenant on account of
such agreement, including brokerage fees, legal fees, construction costs and
Landlord’s review fee) exceeds the Monthly Rent payable by Tenant hereunder with
respect to the Contemplated Transfer Space for the term of such agreement; and
(c) in the case of a Change of Control, any consideration (including payment for
Leasehold Improvements) paid by the new controlling party(ies) to the prior
controlling party(ies) on account of this Lease. Payment of Landlord’s share of
the Transfer Premium shall be made (x) in the case of an assignment or a Change
of Control, within 10 days after Tenant or the prior controlling party(ies), as
the case may be, receive(s) the consideration described above, and (y) in the
case of a sublease, license or other occupancy agreement, on the first day of
each month during the term of such agreement, in the amount of 50% of the amount
by which the rent and other consideration paid by the transferee to Tenant under
such agreement for such month (less all reasonable and customary expenses
directly incurred by Tenant on account of such agreement, including brokerage
fees, legal fees, construction costs and Landlord’s review fee, as amortized on
a monthly, straight-line basis over the term of such agreement) exceeds the
Monthly Rent payable by Tenant hereunder with respect to the Contemplated
Transfer Space for such month.

14.4 Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8) or
a sublease of less than 75% of the rentable square footage of the then existing
Premises, Landlord, by notifying Tenant within 30 days after receiving the
Transfer Notice, may terminate this Lease with respect to the Contemplated
Transfer Space as of the Contemplated Effective Date. If the Contemplated
Transfer Space is less than the entire Premises, then Base Rent, Tenant’s Share,
and the number of parking spaces to which Tenant is entitled under Section 1.9
shall be deemed adjusted on the basis of the percentage of the rentable square
footage of the Premises retained by Tenant. Upon request of either party, the
parties shall execute a written agreement prepared by Landlord memorializing
such termination.

14.5 Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a complete
statement, certified by an independent CPA or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium. In the case of
an assignment, the assignee shall assume in writing, for Landlord’s benefit, all
of Tenant’s obligations hereunder. No Transfer, with or without Landlord’s
consent, shall relieve Tenant or any guarantor hereof from any liability
hereunder.

14.6 Change of Control. As used herein, “Change of Control” means (a) if Tenant
is a closely held professional service firm, the withdrawal or change (whether
voluntary, involuntary or by operation of law) of 50% or more of its equity
owners within a 12-month period; and (b) in all other cases, any transaction(s)
resulting in the acquisition of a Controlling Interest (defined below) by one or
more parties that did not own a Controlling Interest immediately before such
transaction(s). As used herein, “Controlling Interest” means any direct or
indirect equity or beneficial ownership interest in Tenant that confers upon its
holders) the direct or indirect power to direct the ordinary management and
policies of Tenant, whether through the ownership of voting securities, by
contract or otherwise (but not through the ownership of voting securities listed
on a recognized securities exchange). The parties hereby acknowledge and agree
that the original Tenant hereunder shall not be deemed a closely held
professional service firm for purposes of this Section 14.

14.7 Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

14.8 Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, permit a Change of Control to occur or assign this Lease to (a) an
Affiliate of Tenant, (b) a successor to Tenant by merger or consolidation, or
(c) a successor to Tenant by purchase of all or substantially all of Tenant’s
assets (a “Permitted Transfer”), provided that (i) at least 10 business days
before the Transfer, Tenant notifies Landlord of such Transfer and delivers to
Landlord any documents or information reasonably requested by Landlord relating
thereto, including reasonable documentation that the Transfer satisfies the
requirements of this Section 14.8; (ii) in the case of an assignment pursuant to
clause (a) or (c) above, the assignee executes and delivers to Landlord, at
least 10 business days before the assignment, a

 

14



--------------------------------------------------------------------------------

commercially reasonable instrument pursuant to which the assignee assumes, for
Landlord’s benefit, all of Tenant’s obligations hereunder; (iii) in the case of
an assignment pursuant to clause (b) above, (A) the successor entity has a net
worth (as determined in accordance with GAAP, but excluding intellectual
property and any other intangible assets (“Net Worth”)) immediately after the
Transfer that is not less than the Net Worth of Tenant immediately before the
Transfer, and (B) if Tenant is a closely held professional service firm, at
least 50% of its equity owners existing 12 months before the Transfer are also
equity owners of the successor entity; (iv) except in the case of a Change of
Control, the transferee is qualified to conduct business in the State of
California; (v) in the case of a Change of Control, (A) Tenant is not a closely
held professional service firm, and (B) Tenant’s Net Worth immediately after the
Change of Control is not less than its Net Worth immediately before the Change
of Control; and (vi) the Transfer is made for a good faith operating business
purpose and not in order to evade the requirements of this Section 14. As used
herein, “Affiliate” means, with respect to any party, a person or entity that
controls, is under common control with, or is controlled by such party.

15 SURRENDER. Upon the expiration or earlier termination hereof, and subject to
Section 8 and this Section 15, Tenant shall surrender possession of the Premises
to Landlord in as good condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, except for reasonable wear and
tear, Casualty damage, Taking, and repairs that are Landlord’s express
responsibility hereunder. Before such expiration or termination, Tenant, without
expense to Landlord, shall (a) remove from the Premises all debris and rubbish
and all furniture, equipment, business and trade fixtures, Lines, freestanding
cabinet work, movable partitions and other articles of personal property that
are owned or placed in the Premises by Tenant or any party claiming by, through
or under Tenant (except for any Lines not required to be removed under
Section 23), and (b) repair all damage to the Premises and Building resulting
from such removal. If Tenant fails to timely perform such removal and repair,
Landlord may do so at Tenant’s expense (including storage costs). If Tenant
fails to remove such property from the Premises, or from storage, within 30 days
after notice from Landlord, any part of such property shall be deemed, at
Landlord’s option, either (x) conveyed to Landlord without compensation, or
(y) abandoned.

16 HOLDOVER. If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
150% of the Monthly Rent applicable during the last calendar month of the Term.
Nothing in this Section 16 shall limit Landlord’s rights or remedies or be
deemed a consent to any holdover. If Landlord is unable to deliver possession of
the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover, Tenant shall be liable for all resulting damages,
including lost profits, incurred by Landlord, but only to the extent such
holdover occurs more than 30 days after notice from Landlord that Landlord has
entered into, or will enter into, a lease with such new tenant.

17 SUBORDINATION; ESTOPPEL CERTIFICATES.

17.1 This Lease shall be subject and subordinate to all existing and future
ground or underlying leases, mortgages, trust deeds and other encumbrances
against the Building or Project, all renewals, extensions, modifications,
consolidations and replacements thereof (each, a “Security Agreement”), and all
advances made upon the security of such mortgages or trust deeds, unless in each
case the holder of such Security Agreement (each, a “Security Holder”) requires
in writing that this Lease be superior thereto. Upon any termination or
foreclosure (or any delivery of a deed in lieu of foreclosure) of any Security
Agreement, Tenant, upon request, shall attorn, without deduction or set-off, to
the Security Holder or purchaser or any successor thereto and shall recognize
such party as the lessor hereunder provided that such party agrees not to
disturb Tenant’s occupancy so long as Tenant timely pays the Rent and otherwise
performs its obligations hereunder. Within 10 business days after request by
Landlord, Tenant shall execute such further instruments as Landlord may
reasonably deem necessary to evidence the subordination or superiority of this
Lease to any Security Agreement. Tenant waives any right it may have under Law
to terminate or otherwise adversely affect this Lease or Tenant’s obligations
hereunder upon a foreclosure. Within 10 business days after Landlord’s request,
Tenant shall execute and deliver to Landlord a commercially reasonable estoppel
certificate in favor of such parties as Landlord may reasonably designate,
including current and prospective Security Holders and prospective purchasers.

17.2 Notwithstanding Section 17.1, Tenant’s agreement to subordinate this Lease
to a future Security Agreement shall not be effective unless Landlord has
provided Tenant with a commercially reasonable non-disturbance agreement from
the Security Holder. For purposes of the preceding sentence, a nondisturbance
agreement shall not be deemed commercially reasonable unless it provides that:
(a) so long as no Default exists, this Lease and Tenant’s right to possession
hereunder shall remain in full force and effect; (b) the Security Holder shall
have additional time (not to exceed 90 days after written notice from Tenant) to
cure any default of Landlord; and (c) neither the Security Holder nor any
successor in interest shall be (i) bound by (A) any payment of Rent for more
than one(l) month in advance, or (B) any amendment of this Lease made without
the written consent of the Security Holder or such successor in interest;
(ii) liable for (A) the return of any security deposit, letter of credit or
other collateral, except to the extent it was received by the Security Holder,
or (B) any act, omission, representation, warranty or

 

15



--------------------------------------------------------------------------------

default of any prior landlord (including Landlord); or (iii) subject to any
offset or defense that Tenant might have against any prior landlord (including
Landlord); provided, however, that nothing in the preceding clauses (c)(ii)(B)
or (c)(iii) shall limit the liability of the Security Holder or such successor
in interest for any default by such prior landlord to the extent it continues
following the acquisition of such prior landlord’s interest hereunder by the
Security Holder or such successor in interest, unless such default consists of
(x) a breach of an obligation relating to the design, construction, or repair of
any defect in any Leasehold Improvements, or (y) a failure to disburse, pay or
reimburse any funds to Tenant.

18 ENTRY BY LANDLORD. At all reasonable times and upon reasonable notice to
Tenant, or in an emergency, Landlord may enter the Premises to (i) inspect the
Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last 12 months of the
Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of nonresponsibility; or (iv) perform maintenance, repairs or
alterations. At any time and without notice to Tenant, Landlord may enter the
Premises to perform required services; provided, however, that Landlord shall
provide Tenant with reasonable prior notice (which notice, notwithstanding
Section 25.1, may be delivered by e-mail, fax, telephone or orally and in
person) of any entry to perform a service that is not performed on a monthly or
more frequent basis. If reasonably necessary, Landlord may temporarily close any
portion of the Premises to perform maintenance, repairs or alterations. In an
emergency, Landlord may use any means it deems proper to open doors to and in
the Premises. Except in an emergency, Landlord shall use reasonable efforts to
minimize interference with Tenant’s use of the Premises. Except in an emergency,
Tenant may have one of its employees accompany Landlord if Tenant makes such
employee available when Landlord enters the Premises. No entry into or closure
of any portion of the Premises pursuant to this Section 18 shall render Landlord
liable to Tenant, constitute a constructive eviction, or excuse Tenant from any
obligation hereunder.

19 DEFAULTS; REMEDIES.

19.1 Events of Default. The occurrence of any of the following shall constitute
a “Default”:

19.1.1 Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after notice; or

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
performance herein (in which event the failure to perform by Tenant within such
time period shall be a Default), and except as otherwise provided in this
Section 19.1, any failure by Tenant to observe or perform any other provision,
covenant or condition hereof where such failure continues for 30 days after
notice from Landlord; provided that if such failure cannot reasonably be cured
within such 30-day period, Tenant shall not be in Default as a result of such
failure if Tenant diligently commences such cure within such period, thereafter
diligently pursues such cure, and completes such cure within 60 days after
Landlord’s notice; or

19.1.3 Intentionally omitted; or

19.1.4 Any failure by Tenant to observe or perform the provisions of Sections 5,
14, 17 or 18 where such failure continues for more than two (2) business days
after notice from Landlord; or

19.1.5 Tenant becomes in breach of Section 25.3.

If Tenant defaults under a particular provision hereof (other than a provision
requiring payment of Rent) on three (3) separate occasions during any 12-month
period, Tenant’s subsequent violation of such provision shall be, at Landlord’s
option, an incurable Default. The notice periods provided herein are in lieu of,
and not in addition to, any notice periods provided by Law, and Landlord shall
not be required to give any additional notice in order to be entitled to
commence an unlawful detainer proceeding.

19.2 Remedies Upon Default. Upon and during the continuance of any Default,
Landlord shall have, in addition to any other remedies available to Landlord at
law or in equity (which shall be cumulative and nonexclusive), the option to
pursue any one or more of the following remedies (which shall be cumulative and
nonexclusive) without any notice or demand:

19.2.1 Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:

(a) The worth at the time of award of the unpaid Rent which has been earned at
the time of such termination; plus

 

16



--------------------------------------------------------------------------------

(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could have been reasonably avoided; plus

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus

(e) At Landlord’s option, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law. As used in Section 19.2.1(c), the “worth at the time of award”
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.

19.2.2 Landlord shall have the remedy described in California Civil Code §
1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

19.3 Efforts to Relet. Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder. Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, California Civil Code § 3275 and California Code of Civil
Procedure §§ 1174(c) and 1179 and any existing or future rights to redeem or
reinstate, by order or judgment of any court or by any legal process or writ,
this Lease or Tenant’s right of occupancy of the Premises after any termination
hereof.

19.4 Landlord Default. Landlord shall not be in default hereunder unless it
fails to begin within 10 days after notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any failure of Landlord to meet its
obligations hereunder. Before exercising any remedies for a default by Landlord,
Tenant shall give notice and a reasonable time to cure to any Security Holder of
which Tenant has been given notice. Without limitation to the foregoing, upon a
default by Landlord hereunder beyond any applicable notice and cure period,
then, except as otherwise explicitly set forth in this Lease (including, without
limitation, after giving effect to any waivers or releases provided by Tenant),
Tenant shall have all rights or remedies provided in law or in equity.

20 LANDLORD EXCULPATION. Notwithstanding any contrary provision hereof: (a) the
liability of the Landlord Parties to Tenant shall be limited to an amount equal
to Landlord’s interest in the Building; (b) Tenant shall look solely to
Landlord’s interest in the Building for the recovery of any judgment or award
against any Landlord Party; (c) no Landlord Party shall have any personal
liability for any judgment or deficiency, and Tenant waives and releases such
personal liability on behalf of itself and all parties claiming by, through or
under Tenant; and (d) no Landlord Party shall be liable for any injury or damage
to, or interference with, Tenant’s business, including loss of profits, loss of
rents or other revenues, loss of business opportunity, loss of goodwill or loss
of use, or for any form of special or consequential damage. For purposes of this
Section 20, “Landlord’s interest in the Building” shall include rents paid by
tenants, insurance proceeds, condemnation proceeds, and proceeds from the sale
of the Building (collectively, “Owner Proceeds”); provided, however, that Tenant
shall not be entitled to recover Owner Proceeds from any Landlord Party (other
than Landlord) or any other third party after they

 

17



--------------------------------------------------------------------------------

have been distributed or paid to such party; provided further, however, that
nothing in this sentence shall diminish any right Tenant may have under Law, as
a creditor of Landlord, to initiate or participate in an action to recover Owner
Proceeds from a third party on the grounds that such third party obtained such
Owner Proceeds when Landlord was, or could reasonably be expected to become,
insolvent or in a transfer that was preferential or fraudulent as to Landlord’s
creditors.

21 SECURITY DEPOSIT.

21.1 Concurrently with its execution and delivery hereof, Tenant shall deposit
with Landlord the Security Deposit, if any, as security for Tenant’s performance
of its obligations hereunder. If Tenant breaches any provision hereof, Landlord
may, at its option, without notice to Tenant, apply all or part of the Security
Deposit to pay any past-due Rent, cure any breach by Tenant, or compensate
Landlord for any other loss or damage caused by such breach. If Landlord so
applies any portion of the Security Deposit, Tenant, within three (3) days after
demand therefor, shall restore the Security Deposit to its original amount. The
Security Deposit is not an advance payment of Rent or measure of damages. Any
unapplied portion of the Security Deposit shall be returned to Tenant within 60
days after the latest to occur of (a) the expiration of the Term, (b) Tenant’s
surrender of the Premises as required hereunder, or (c) determination of the
final Rent due from Tenant. Landlord shall not be required to keep the Security
Deposit separate from its other accounts.

21.2 Subject to the remaining terms of this Section 21, and provided that,
during the 24 month period immediately preceding the effective date of the
reduction of the Security Deposit, Tenant has timely paid all Rent and no
Default has occurred under this Lease which remains uncured following any
applicable cure period (the “Security Reduction Conditions”), Tenant shall have
the right to reduce the amount of the Security Deposit so that the new Security
Deposit amount shall be $37,828.00 effective as of the last day of the 25th full
calendar month of the initial Term. Notwithstanding anything to the contrary
contained herein, if Tenant has been in Default under this Lease at any time
prior to the effective date of the reduction of the Security Deposit and Tenant
has failed to cure such Default within any applicable cure period, then Tenant
shall have no further right to reduce the amount of the Security Deposit as
described herein. If Tenant is entitled to a reduction in the Security Deposit,
Tenant shall provide Landlord with written notice requesting that the Security
Deposit be reduced as provided above (the “Security Reduction Notice”). If
Tenant provides Landlord with a Security Reduction Notice, and Tenant is
entitled to reduce the Security Deposit as provided herein, Landlord shall
refund the applicable portion of the Security Deposit to Tenant within 45 days
after the later to occur of (a) Landlord’s receipt of the Security Reduction
Notice, or (b) the date upon which Tenant is entitled to a reduction in the
Security Deposit as provided above.

22 RELOCATION. Intentionally Omitted.

23 COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this Lease
shall be (a) installed in accordance with Section 7; and (b) clearly marked with
adhesive plastic labels (or plastic tags attached to such Lines with wire) to
show Tenant’s name, suite number, and the purpose of such Lines (i) every six
(6) feet outside the Premises (including the electrical room risers and any
Common Areas), and (ii) at their termination points. Landlord may designate
specific contractors for work relating to vertical Lines so long as such
contractor’s rates are commercially reasonable. Sufficient spare cables and
space for additional cables shall be maintained for other occupants, as
reasonably determined by Landlord. Unless otherwise notified by Landlord,
Tenant, at its expense and before the expiration or earlier termination hereof,
shall remove all Lines and repair any resulting damage. As used herein, “Lines”
means all communications or computer wires and cables serving the Premises,
whenever and by whomever installed or paid for, including any such wires or
cables installed pursuant to any prior lease.

24 PARKING. Tenant may park in the Building’s parking facilities (the “Parking
Facility”), in common with other tenants of the Building, upon the following
terms and conditions. Tenant shall not use more than the number of unreserved
and/or reserved parking spaces set forth in Section 1.9. Tenant shall pay
Landlord, in accordance with Section 3, any fees for the parking spaces
described in Section 1.9. Tenant shall pay Landlord any fees, taxes or other
charges imposed by any governmental or quasi- governmental agency in connection
with the Parking Facility, to the extent such amounts are allocated to Tenant by
Landlord. Landlord shall not be liable to Tenant, nor shall this Lease be
affected, if any parking is impaired by (or any parking charges are imposed as a
result of) any Law. Tenant shall comply with all rules and regulations
established by Landlord from time to time for the orderly operation and use of
the Parking Facility, including any sticker or other identification system and
the prohibition of vehicle repair and maintenance activities in the Parking
Facility. Landlord may, in its discretion, allocate and assign parking passes
among Tenant and the other tenants in the Building. Tenant’s use of the Parking
Facility shall be at Tenant’s sole risk, and Landlord shall have no liability
for any personal injury or damage to or theft of any vehicles or other property
occurring in the Parking Facility or otherwise in connection with any use of the
Parking Facility by Tenant, its employees or invitees. Landlord may alter the
size, configuration, design, layout or any other aspect of the Parking Facility,
and, in connection therewith, temporarily deny or restrict access to the Parking
Facility, in each case without abatement of

 

18



--------------------------------------------------------------------------------

Rent or liability to Tenant. Landlord may delegate its responsibilities
hereunder to a parking operator, in which case (i) such parking operator shall
have all the rights of control reserved herein by Landlord, (ii) Tenant shall
enter into a commercially reasonable parking agreement with such parking
operator, (iii) Tenant shall pay such parking operator, rather than Landlord,
any charge established hereunder for the parking spaces (which amount shall not
exceed those rates to be charged by Landlord hereunder), and (iv) Landlord shall
have no liability for claims arising through acts or omissions of such parking
operator except to the extent caused by Landlord’s gross negligence or willful
misconduct. Tenant’s parking rights under this Section 24 are solely for the
benefit of Tenant’s employees and such rights may not be transferred without
Landlord’s prior consent, except pursuant to a Transfer permitted under
Section 14.

25 MISCELLANEOUS.

25.1 Notices. Except as provided in Section 18, no notice, demand, statement,
designation, request, consent, approval, election or other communication given
hereunder (“Notice”) shall be binding upon either party unless (a) it is in
writing; (b) it is (i) sent by certified or registered mail, postage prepaid,
return receipt requested, (ii) delivered by a nationally recognized courier
service, or (iii) delivered personally; and (c) it is sent or delivered to the
address set forth in Section 1.10 or 1.11, as applicable, or to such other place
(other than a P.O. box) as the recipient may from time to time designate in a
Notice to the other party. Any Notice shall be deemed received on the earlier of
the date of actual delivery or the date on which delivery is refused, or, if
Tenant is the recipient and has vacated its notice address without providing a
new notice address, three (3) days after the date the Notice is deposited in the
U.S. mail or with a courier service as described above.

25.2 Force Majeure. If either party is prevented from performing any obligation
hereunder by any strike, act of God, war, terrorist act, shortage of labor or
materials, governmental action, civil commotion or other cause beyond such
party’s reasonable control (“Force Majeure”), such obligation shall be excused
during (and any time period for the performance of such obligation shall be
extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations under Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations
whose nonperformance would materially and adversely interfere with another
occupant’s use, occupancy or enjoyment of its premises or the Project.

25.3 Representations and Covenants. Tenant represents, warrants and covenants
that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California; (b)
neither Tenant’s execution of nor its performance under this Lease will cause
Tenant to be in violation of any agreement or Law; (c) Tenant (and the guarantor
hereof, if any) has not, and at no time during the Term will have, (i) made a
general assignment for the benefit of creditors, (ii) filed a voluntary petition
in bankruptcy or suffered the filing of an involuntary petition by creditors,
(iii) suffered the appointment of a receiver to take possession of all or
substantially all of its assets, (iv) suffered the attachment or other judicial
seizure of all or substantially all of its assets, (v) admitted in writing its
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally; and (d) each
party that (other than through the passive ownership of interests traded on a
recognized securities exchange) constitutes, owns, controls, or is owned or
controlled by Tenant, any guarantor hereof or any subtenant of Tenant is not,
and at no time during the Term will be, (i) in violation of any Laws relating to
terrorism or money laundering, or (ii) among the parties identified on any list
compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

25.4 Signs. Landlord shall include Tenant’s name in any tenant directory located
in the lobby on the first floor of the Building. If any part of the Premises is
located on a multi-tenant floor, Landlord, at Tenant’s cost, shall provide
initial identifying signage for Tenant comparable to that provided by Landlord
on similar floors in the Building. Tenant may not install (a) any signs outside
the Premises, or (b) without Landlord’s prior consent in its sole and absolute
discretion, any signs, window coverings, blinds or similar items that are
visible from outside the Premises.

25.5 Attorneys’ Fees. In any action or proceeding between the parties, including
any appellate or alternative dispute resolution proceeding, the prevailing party
may recover from the other party all of its costs and expenses in connection
therewith, including reasonable attorneys’ fees and costs. Tenant shall pay all
reasonable attorneys’ fees and other fees and costs that Landlord incurs in
enforcing this Lease or otherwise protecting its rights hereunder (a) where
Tenant has failed to pay Rent when due, or (b) in any bankruptcy case,
assignment for the benefit of creditors, or other insolvency, liquidation or
reorganization proceeding involving Tenant or this Lease.

25.6 Brokers. Tenant represents to Landlord that it has dealt only with Tenant’s
Broker as its broker in connection with this Lease. Tenant shall indemnify,
defend, and hold Landlord harmless from

 

19



--------------------------------------------------------------------------------

all claims of any brokers, other than Tenant’s Broker, claiming to have
represented Tenant in connection with this Lease. Landlord shall indemnify,
defend and hold Tenant harmless from all claims of any brokers, including
Landlord’s Broker, claiming to have represented Landlord in connection with this
Lease. Tenant acknowledges that any Affiliate of Landlord that is involved in
the negotiation of this Lease is representing only Landlord, and that any
assistance rendered by any agent or employee of such Affiliate in connection
with this Lease or any subsequent amendment or other document related hereto has
been or will be rendered as an accommodation to Tenant solely in furtherance of
consummating the transaction on behalf of Landlord, and not as agent for Tenant.

25.7 Governing Law: WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

25.8 Waiver of Statutory Provisions. Each party waives California Civil Code §§
1932(2) and 1933(4). Tenant waives (a) any rights under (i) California Civil
Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or (ii) California Code
of Civil Procedure § 1265.130; and (b) any right to terminate this Lease under
California Civil Code § 1995.310.

25.9 Interpretation. As used herein, the capitalized term “Section” refers to a
section hereof unless otherwise specifically provided herein. As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property.
Wherever this Lease requires Tenant to comply with any Law, rule, regulation,
procedure or other requirement or prohibits Tenant from engaging in any
particular conduct, this Lease shall be deemed also to require Tenant to cause
each of its employees, licensees, invitees and subtenants, and any other party
claiming by, through or under Tenant, to comply with such requirement or refrain
from engaging in such conduct, as the case may be. Tenant waives the benefit of
any rule that a written agreement shall be construed against the drafting party.

25.10 Entire Agreement. This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

25.11 Other. Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure. If any provision hereof
is void or unenforceable, no other provision shall be affected. Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties. If Tenant is comprised of two or more
parties, their obligations shall be joint and several. Time is of the essence
with respect to the performance of every provision hereof in which time of
performance is a factor. So long as Tenant performs its obligations hereunder,
Tenant shall have peaceful and quiet possession of the Premises against any
party claiming by, through or under Landlord, subject to the terms hereof.
Landlord may transfer its interest herein, in which event Landlord shall be
released from, Tenant shall look solely to the transferee for the performance
of, and the transferee shall be deemed to have assumed, all of Landlord’s
obligations arising hereunder after the date of such transfer (including the
return of any Security Deposit) and Tenant shall attorn to the transferee.
Landlord reserves all rights not expressly granted to Tenant hereunder,
including the right to make alterations to the Project. No rights to any view or
to light or air over any property are granted to Tenant hereunder. The
expiration or termination hereof shall not relieve either party of any
obligation that accrued before, or continues to accrue after, such expiration or
termination.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD: CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware limited
partnership   By:   EOP Owner GP L.L.C., a Delaware limited liability company,
its general partner     By:  

LOGO [g366721exa_21a.jpg]

    Name:  

Todd R. Hedrick

    Title:  

Senior Vice President-Leasing

 

TENANT: RIGHTNOW TECHNOLOGIES, INC., a Delaware corporation By:  

LOGO [g366721exa_21b.jpg]

Name:  

 

Title:  

CEO

  [chairman] [president] [vice-president] By:  

LOGO [g366721exa_21c.jpg]

Name:  

Jeff Darison

Title:  

CFO

  [secretary] [assistant secretary][chief financial officer][assistant
treasurer]

 

LOGO [g366721exa_21d.jpg]

 

21



--------------------------------------------------------------------------------

EXHIBIT A

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER III

SAN MATEO, CALIFORNIA

OUTLINE OF PREMISES

See Attached

 

Exhibit A

1



--------------------------------------------------------------------------------

EXHIBIT B

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER III

SAN MATEO, CALIFORNIA

WORK LETTER

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings: “Agreement” means the lease of which this Work Letter is
a part. “Tenant Improvements” means all improvements to be constructed in the
Premises pursuant to this Work Letter. “Tenant Improvement Work” means the
construction of the Tenant Improvements, together with any related work in the
Premises (including demolition) that is necessary to construct the Tenant
Improvements.

1 ALLOWANCE. [Intentionally Omitted.]

2 PLANS.

2.1 Selection of Architect/Plans. Landlord shall retain the architect/space
planner (the “Architect”) and the engineering consultants (the “Engineers”) of
Landlord’s choice to prepare all architectural plans for the Premises and all
engineering Construction Drawings relating to the structural, mechanical,
electrical, plumbing, HVAC, life-safety, and sprinkler work in the Premises. The
plans and drawings to be prepared by the Architect and the Engineers shall be
referred to herein as the “Plans.”

2.1.1 Responsibility for Approving Plans. As between Landlord and Tenant, Tenant
shall be responsible for ensuring that all elements of the design of the Plans
(including, without limitation, functionality of design, the configuration of
the Premises and the placement of Tenant’s furniture, appliances and equipment)
are suitable for Tenant’s use of the Premises, and neither the preparation of
the Plans by the Architect or the Engineers nor Landlord’s approval of the Plans
shall relieve Tenant from such responsibility. As between Landlord and Tenant,
Landlord shall be responsible for ensuring that the Plans comply with applicable
Law; provided, however, that that Tenant, not Landlord, shall be responsible
(a) for any violation of Law resulting from Tenant’s use of the Premises for
other than general office purposes, and (b) except as provided in Section 2.1.2
below, for ensuring that any Revision (defined in Section 3 below) complies with
applicable Law.

2.1.2 Landlord’s Responsibility for Plan Revision Compliance with Law. Landlord
shall cause its architect to use the Required Level of Care (defined below) to
cause any Revision to comply with Law; provided, however, that Tenant, not
Landlord, shall be responsible for any violation of Law resulting from Tenant’s
use of the Premises for other than general office purposes. As used herein,
“Required Level of Care” means the level of care that reputable architects
customarily use to cause drawings and specifications to comply with Law where
such drawings and specifications are prepared for spaces in buildings comparable
in quality to the Building. Tenant acknowledges and agrees that if Landlord
breaches its obligations under the first sentence of this Section 2.1.2, any
resulting right of Tenant to require Landlord to pay for any alteration to the
Premises required by Law shall be limited to the excess, if any, of the sum of
the cost of such alteration plus the cost of the portion of the Tenant
Improvements performed pursuant to the applicable Revision over the amount that
it would have cost to perform such portion of the Tenant Improvements pursuant
to such Revision if such Revision had complied with applicable Law.

2.1.3 Right to Contest. To the extent that either party (the “Responsible
Party”) is responsible under this Section 2.1 for causing any portion of the
Plans to comply with Law, the Responsible Party may contest any alleged
violation of Law in good faith, including by seeking a waiver or deferment of
compliance, asserting any defense allowed by Law, and exercising any right of
appeal (provided that the other party incurs no liability as a result of such
contest and that, after completing such contest, the Responsible Party makes any
modification to the Plans or any alteration to the Premises that is necessary to
comply with any final order or judgment.

2.2 Space Plan and Programming Information. Landlord and Tenant acknowledge that
they have approved the space plan for the Premises prepared by I/D Architecture
dated June 11, 2009 (as revised June 22, 2009 and June 25, 2009, the “Space
Plan”), attached hereto as Exhibit B-1. All materials and finishes contemplated
by the Space Plan shall be deemed to be Building-standard unless otherwise
expressly provided therein. Immediately after executing and delivering this
Agreement, Tenant shall cooperate in good faith with the Architect and the
Engineers to supply such information (the “Programming Information”) as is
necessary to enable them to complete the architectural, engineering and final
architectural working drawings for the Tenant Improvements in a form and manner
that (a) are

 

Exhibit A

1



--------------------------------------------------------------------------------

sufficient to enable subcontractors to bid on the work and to obtain all
applicable permits for the construction of the Tenant Improvements, (b) are
consistent with the Space Plan and will not increase the cost of the Tenant
Improvements (in each case as reasonably determined by Landlord), and (c) are
otherwise in accordance with Building standards (collectively, the “Construction
Drawings”). The Programming Information shall be consistent with Landlord’s
requirements for avoiding aesthetic, engineering or other conflicts with the
design and function of the balance of the Building (collectively, the “Landlord
Requirements”) and shall otherwise be subject to Landlord’s reasonable approval,
which approval shall not be unreasonably withheld, conditioned or delayed.
Landlord shall provide Tenant with notice approving or reasonably disapproving
the Programming Information within five (5) business days after the later of
Landlord’s receipt thereof or the mutual execution and delivery of this
Agreement. If Landlord disapproves the Programming Information, Landlord’s
notice of disapproval shall describe with reasonable specificity the basis for
such disapproval and the changes that would be necessary to resolve Landlord’s
objections. If Landlord disapproves the Programming Information, Tenant shall
modify the Programming Information and resubmit the same for Landlord’s review
and approval. Such procedure shall be repeated as necessary until Landlord has
approved the Programming Information.

2.3 Construction Drawings. After approving the Programming Information, Landlord
shall cause the Architect and the Engineers to prepare and deliver to Tenant
Construction Drawings that conform to the Space Plan and the approved
Programming Information. Such preparation and delivery shall occur within 15
business days after the later of Landlord’s approval of the Programming
Information or the mutual execution and delivery of this Agreement. Tenant shall
approve or disapprove the Construction Drawings by notice to Landlord. If Tenant
disapproves the Construction Drawings, Tenant’s notice of disapproval shall
specify any revisions Tenant desires in the Construction Drawings. After
receiving such notice of disapproval, Landlord shall cause the Architect and the
Engineers to revise the Construction Drawings, taking into account the reasons
for Tenant’s disapproval (provided, however, that Landlord shall not be required
to cause the Architect or the Engineers to make any revision to the Construction
Drawings that, in Landlord’s reasonable judgment, would (a) cause the
Construction Drawings to (i) fail to conform in all material respects to the
Space Plan, or (ii) fail to comply with applicable Laws or the Landlord
Requirements, or (b) increase the cost of the Tenant Improvements, or that
Landlord otherwise reasonably disapproves), and resubmit the Construction
Drawings to Tenant for its approval. Such revision and resubmission shall occur
within five (5) business days after the later of Landlord’s receipt of Tenant’s
notice of disapproval or the mutual execution and delivery of this Agreement if
such revision is not material, and within such longer period of time as may be
reasonably necessary (but not more than 15 business days after the later of such
receipt or such execution and delivery) if such revision is material. Such
procedure shall be repeated as necessary until Tenant has approved the
Construction Drawings. The Construction Drawings approved by Landlord and Tenant
are referred to herein as the “Approved Construction Drawings”.

2.4 Time Deadlines. Tenant shall use its best efforts to cooperate with Landlord
and its architect, engineers and other consultants to complete all phases of the
Plans and obtain the permits for the Tenant Improvement Work as soon as possible
after the execution of this Agreement, and Tenant shall meet with Landlord, in
accordance with a schedule reasonably determined by Landlord, to discuss
Tenant’s progress. Without limiting the foregoing, Tenant shall cause the Plans
Completion Date (defined below) to occur on or before the Plans Due Date
(defined below). As used herein, “Plans Completion Date” means the date on which
Tenant approves the Construction Drawings pursuant to Section 3.3 below. As used
herein, “Plans Due Date” means July 17, 2009; provided, however, that the Plans
Due Date shall be extended by one day for each day, if any, by which the Plans
Completion Date is delayed by any failure of Landlord to comply with its
obligations under this Section 2.

3 CONSTRUCTION.

3.1 Contractor. A contractor designated by Landlord (the “Contractor”) shall
perform the Tenant Improvement Work. In addition, Landlord may select and/or
approve of any subcontractors, mechanics and materialmen used in connection with
the performance of the Tenant Improvement Work.

3.2 Cost of Tenant Improvements. Except as provided in Section 3.3.3 below, the
Tenant Improvement Work shall be performed at Landlord’s expense.

3.3 Construction.

3.3.1 Over-Allowance Amount. [Intentionally Omitted.]

3.3.2 Landlord’s Retendon of Contractor. Landlord shall independently retain the
Contractor to perform the Tenant Improvement Work in accordance with the
Approved Construction Drawings.

3.3.3 Revisions to Approved Construction Drawings. If Tenant requests any
revision to the Approved Construction Drawings (a “Revision”), Landlord shall
provide Tenant with notice

 

Exhibit A

2



--------------------------------------------------------------------------------

approving or reasonably disapproving such Revision, and, if Landlord approves
such Revision, Landlord shall have such Revision made and delivered to Tenant,
together with notice of any resulting change in the cost of the Tenant
Improvement Work, within five (5) business days after the later of Landlord’s
receipt of such request or the mutual execution and delivery of this Agreement
if such Revision is not material, and within such longer period of time as may
be reasonably necessary (but not more than 10 business days after the later of
such receipt or such execution and delivery) if such Revision is material,
whereupon Tenant, within one business day, shall notify Landlord whether it
desires to proceed with such Revision. If Landlord has commenced performance of
the Tenant Improvement Work, then, in the absence of such authorization,
Landlord shall have the option to continue such performance disregarding such
Revision. Tenant shall reimburse Landlord, upon thirty (30) days written demand,
for (a) the cost of preparing any Revision, and (b) any increase in the cost of
the Tenant Improvement Work that results from such Revision.

3.3.4 Contractor’s Warranties. Tenant hereby waives all claims against Landlord
relating to any latent defects in the Tenant Improvements. Notwithstanding the
foregoing or any contrary provision of the Lease, if, within 11 months after
substantial completion of the Tenant Improvements, Tenant provides notice to
Landlord of any latent defect in the Tenant Improvements, Landlord shall cause
the Contractor to correct such latent defect. As used herein, “Construction
Contract” means the construction contract between Landlord and the Contractor
pursuant to which the Tenant Improvements will be constructed.

4 COMPLETION.

4.1 Ready for Occupancy. For purposes of Section 1.3.2 of this Agreement, the
Premises shall be deemed “Ready for Occupancy” upon the substantial completion
of the Tenant Improvements. Subject to Section 4.2 below, the Tenant
Improvements shall be deemed to be “substantially complete” upon the completion
of construction of the Tenant Improvements pursuant to the Approved Construction
Drawings (as reasonably determined by Landlord), with the exception of any
details of construction, mechanical adjustment or any other similar matter the
non-completion of which does not materially interfere with Tenant’s use of the
Premises.

4.2 Tenant Delay. If the substantial completion of the Tenant Improvements is
delayed (a “Tenant Delay”) as a result of (a) any failure of the Plans
Completion Date to occur by the Plans Due Date; (b) Tenant’s failure to timely
approve any matter requiring Tenant’s approval; (c) any breach by Tenant of this
Work Letter or the Lease; (d) any change (or Tenant’s request for any change) in
the Approved Construction Drawings (except to the extent such delay results from
any failure of Landlord to comply with its obligations under Section 3.3.3
above); (e) Tenant’s requirement for materials, components, finishes or
improvements that are not available in a commercially reasonable time given the
anticipated date of substantial completion of the Tenant Improvements as set
forth in this Agreement; (f) any change to the base, shell or core of the
Premises or Building required by the Approved Construction Drawings; or (g) any
other act or omission of Tenant or any of its agents, employees or
representatives, then, notwithstanding any contrary provision of this Agreement,
and regardless of when the Tenant Improvements are actually substantially
completed, the Tenant Improvements shall be deemed to be substantially completed
on the date on which the Tenant Improvements would have been substantially
completed if no such Tenant Delay had occurred.

5 MISCELLANEOUS. Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement before the Tenant Improvement Work is
completed, Landlord’s obligations under this Work Letter shall be excused until
such default is cured and Tenant shall be responsible for any resulting delay in
the completion of the Tenant Improvement Work. This Work Letter shall not apply
to any space other than the Premises.

 

Exhibit A

3



--------------------------------------------------------------------------------

EXHIBIT B-1

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER III

SAN MATEO, CALIFORNIA

SPACE PLAN

 

Exhibit B

1



--------------------------------------------------------------------------------

LOGO [g366721exa_87.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER III

SAN MATEO, CALIFORNIA

CONFIRMATION LETTER

            , 2009

 

To:   

 

           

 

           

 

           

 

        

 

Re: Office Lease (the “Lease”) dated             , 2009, between CA-SAN MATEO
BAYCENTER LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”), and
RIGHTNOW TECHNOLOGIES, INC., a Delaware corporation (“Tenant”), concerning Suite
200 on the second floor of the building located at 999 Baker Way, San Mateo,
California.

Lease ID:                                                      

Business Unit Number:                               

Dear                     :

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms that the Commencement Date is                      and the Expiration
Date is                     .

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within the time frame set forth in
Section 2.1.1 of the Lease, Tenant shall be deemed to have executed and returned
it without exception.

 

“Landlord”: CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware limited
partnership       By:   EOP Owner GP L.L.C., a Delaware limited liability
company, its general partner   By:  

 

  Name:  

 

  Title:  

 

 

Agreed and Accepted as of             , 200  . “Tenant”: RIGHTNOW TECHNOLOGIES,
INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

Exhibit C

1



--------------------------------------------------------------------------------

EXHIBIT D

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER III

SAN MATEO, CALIFORNIA

RULES AND REGULATIONS

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
consent. Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Two (2) keys will be furnished by Landlord for the Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the cost of replacing them or of changing the
applicable locks if Landlord deems such changes necessary.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for comparable buildings in the
vicinity of the Building. Tenant shall cause its employees, agents, contractors,
invitees and licensees who use Building doors during such hours to securely
close and lock them after such use. Any person entering or leaving the Building
during such hours, or when the Building doors are otherwise locked, may be
required to sign the Building register, and access to the Building may be
refused unless such person has proper identification or has a previously
arranged access pass. Landlord will furnish passes to persons for whom Tenant
requests them. Tenant shall be responsible for all persons for whom Tenant
requests passes and shall be liable to Landlord for all acts of such persons.
Landlord and its agents shall not be liable for damages for any error with
regard to the admission or exclusion of any person to or from the Building. In
case of invasion, mob, riot, public excitement or other commotion, Landlord may
prevent access to the Building or the Project during the continuance thereof by
any means it deems appropriate for the safety and protection of life and
property.

4. No furniture, freight or equipment shall be brought into the Building without
prior notice to Landlord. All moving activity into or out of the Building shall
be scheduled with Landlord and done only at such time and in such manner as
Landlord designates. Landlord may prescribe the weight, size and position of all
safes and other heavy property brought into the Building and also the times and
manner of moving the same in and out of the Building. Safes and other heavy
objects shall, if considered necessary by Landlord, stand on supports of such
thickness as is necessary to properly distribute the weight. Landlord will not
be responsible for loss of or damage to any such safe or property. Any damage to
the Building, its contents, occupants or invitees resulting from Tenant’s moving
or maintaining any such safe or other heavy property shall be the sole
responsibility and expense of Tenant (notwithstanding Sections 7 and 10.4 of
this Lease).

5. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours, in such specific elevator and by such personnel as shall be designated by
Landlord.

6. Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.

7. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior consent. Tenant shall not disturb, solicit, peddle or canvass
any occupant of the Project.

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance shall be thrown therein. Notwithstanding Sections 7 and 10.4 of this
Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

 

Exhibit D

1



--------------------------------------------------------------------------------

9. Tenant shall not overload the floor of the Premises, or (other than by
driving appropriately-sized nails or wall anchors into drywall for the purpose
of hanging lightweight pictures, whiteboards and similar items) mark, drive
nails or screws or drill into the partitions, woodwork or drywall of the
Premises, or otherwise deface the Premises, without Landlord’s prior consent.
Tenant shall not purchase bottled water, ice, towel, linen, maintenance or other
like services from any person not approved by Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed.

10. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated in the Premises
without Landlord’s prior consent.

11. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises or about the Project, except for such substances
as are typically found in similar premises used for general office purposes and
are being used by Tenant in a safe manner and in accordance with all Laws.
Without limiting the foregoing, Tenant shall not, without Landlord’s prior
consent, use, store, install, disturb, spill, remove, release or dispose of,
within or about the Premises or any other portion of the Project, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Law. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal. No
burning candle or other open flame shall be ignited or kept by Tenant in the
Premises or about the Project.

12. Tenant shall not, without Landlord’s prior consent, use any method of
heating or air conditioning other than that supplied by Landlord.

13. Tenant shall not use or keep any foul or noxious gas or substance in or on
the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

14. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than service animals), birds, aquariums, or, except
in areas designated by Landlord, bicycles or other vehicles.

15. No cooking shall be done in the Premises, nor shall the Premises be used for
lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all Laws.

16. The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics or tobacco, or as a medical office, a
barber or manicure shop, or an employment bureau, without Landlord’s prior
consent. Tenant shall not engage or pay any employees in the Premises except
those actually working for Tenant in the Premises, nor advertise for laborers
giving an address at the Premises.

17. Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

18. Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

19. Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls.

20. Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate.

 

Exhibit D

2



--------------------------------------------------------------------------------

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

22. Any persons employed by Tenant to do janitorial work shall be subject to
Landlord’s prior consent and, while in the Building and outside of the Premises,
shall be subject to the control and direction of the Building manager (but not
as an agent or employee of such manager or Landlord), and Tenant shall be
responsible for all acts of such persons.

23. No awning or other projection shall be attached to the outside walls of the
Building without Landlord’s prior consent. Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent. Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.

24. Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

25. Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

26. Tenant must comply with the State of California “No-Smoking” law set forth
in California Labor Code Section 6404.5 and with any local “No-Smoking”
ordinance that is not superseded by such law.

27. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Law.

28. All office equipment of an electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

29. Tenant shall not use any hand trucks except those equipped with rubber tires
and rubber side guards.

30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without Landlord’s prior consent.

31. Without Landlord’s prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof, provided that no
such modification or supplement shall materially reduce Tenant’s rights or
materially increase Tenant’s obligations hereunder. Landlord may waive any of
these Rules and Regulations for the benefit of any tenant, but no such waiver
shall be construed as a waiver of such Rule and Regulation in favor of any other
tenant nor prevent Landlord from thereafter enforcing such Rule and Regulation
against any tenant.

 

Exhibit D

3



--------------------------------------------------------------------------------

EXHIBIT E

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER III

SAN MATEO, CALIFORNIA

JUDICIAL REFERENCE

IF (AND ONLY IF) THE JURY-WAIVER PROVISIONS OF SECTION 25.7 OF THIS LEASE ARE
NOT ENFORCEABLE UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL
APPLY.

It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding or
counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiaries or affiliated
entities) on any matters arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 – 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”). Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter – except for copies
ordered by the other parties – shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 25.5 of this Lease. The venue of the proceedings shall
be in the county in which the Premises is located. Within 10 days of receipt by
any party of a request to resolve any dispute or controversy pursuant to this
Exhibit E, the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections. If the parties are unable to agree upon a
referee within such 10-day period, then any party may thereafter file a lawsuit
in the county in which the Premises is located for the purpose of appointment of
a referee under the Referee Sections. If the referee is appointed by the court,
the referee shall be a neutral and impartial retired judge with substantial
experience in the relevant matters to be determined, from Jams/Endispute, Inc.,
the American Arbitration Association or similar mediation/arbitration entity.
The proposed referee may be challenged by any party for any of the grounds
listed in the Referee Sections. The referee shall have the power to decide all
issues of fact and law and report his or her decision on such issues, and to
issue all recognized remedies available at law or in equity for any cause of
action that is before the referee, including an award of attorneys’ fees and
costs in accordance with this Lease. The referee shall not, however, have the
power to award punitive damages, nor any other damages that are not permitted by
the express provisions of this Lease, and the parties waive any right to recover
any such damages. The parties may conduct all discovery as provided in the
California Code of Civil Procedure, and the referee shall oversee discovery and
may enforce all discovery orders in the same manner as any trial court judge,
with rights to regulate discovery and to issue and enforce subpoenas, protective
orders and other limitations on discovery available under California Law. The
reference proceeding shall be conducted in accordance with California Law
(including the rules of evidence), and in all regards, the referee shall follow
California Law applicable at the time of the reference proceeding. The parties
shall promptly and diligently cooperate with one another and the referee, and
shall perform such acts as may be necessary to obtain a prompt and expeditious
resolution of the dispute or controversy in accordance with the terms of this
Exhibit E. In this regard, the parties agree that the parties and the referee
shall use best efforts to ensure that (a) discovery be conducted for a period no
longer than 6 months from the date the referee is appointed, excluding motions
regarding discovery, and (b) a trial date be set within 9 months of the date the
referee is appointed. In accordance with Section 644 of the California Code of
Civil Procedure, the decision of the referee upon the whole issue must stand as
the decision of the court, and upon the filing of the statement of decision with
the clerk of the court, or with the judge if there is no clerk, judgment may be
entered thereon in the same manner as if the action had been tried by the court.
Any decision of the referee and/or judgment or other order entered thereon shall
be appealable to the same extent and in the same manner that such decision,
judgment, or order would be appealable if rendered by a judge of the superior
court in which venue is proper hereunder. The referee shall in his/her statement
of decision set forth his/her findings of fact and conclusions of law. The
parties intend this general reference agreement to be specifically enforceable
in accordance with the Code of Civil Procedure. Nothing in this Exhibit E shall
prejudice the right of any party to obtain provisional relief or other equitable
remedies from a court of competent jurisdiction as shall otherwise be available
under the Code of Civil Procedure and/or applicable court rules.

 

Exhibit E

1



--------------------------------------------------------------------------------

EXHIBIT F

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER III

SAN MATEO, CALIFORNIA

ADDITIONAL PROVISIONS

 

1. Asbestos Notification. Tenant acknowledges that it has received the asbestos
notification letter attached to this Lease as Exhibit G, disclosing the
existence of asbestos in the Building. Tenant agrees to comply with the
California “Connelly Act” and other applicable laws, including by providing
copies of Landlord’s asbestos notification letter to all of Tenant’s “employees”
and “owners”, as those terms are defined in the Connelly Act and other
applicable laws.

 

2. Provisions Required Under Existing Security Agreement. Notwithstanding any
contrary provision of this Lease:

 

  A Permitted Use. No portion of the Premises shall be used for any of the
following uses: any pornographic or obscene purposes, any commercial sex
establishment, any pornographic, obscene, nude or semi-nude performances,
modeling, materials, activities, or sexual conduct or any other use that, as of
the time of the execution hereof, has or could reasonably be expected to have a
material adverse effect on the Property or its use, operation or value.

 

  B. Subordination and Attornment. This Lease shall be subject and subordinate
to any Security Agreement (other than a ground lease) existing as of the date of
mutual execution and delivery of this Lease (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, an
“Existing Security Agreement”) or any loan document secured by any Existing
Security Agreement (an “Existing Loan Document”). In the event of the
enforcement by any Security Holder of any remedy under any Existing Security
Agreement or Existing Loan Document, Tenant shall, at the option of the Security
Holder or of any other person or entity succeeding to the interest of the
Security Holder as a result of such enforcement, attorn to the Security Holder
or to such person or entity and shall recognize the Security Holder or such
successor in the interest as lessor under this Lease without change in the
provisions thereof; provided, however, the Security Holder or such successor in
interest shall not be liable for or bound by (i) any payment of an installment
of rent or additional rent which may have been made more than thirty (30) days
before the due date of such installment, (ii) any act or omission of or default
by Landlord under this Lease (but the Security Holder, or such successor, shall
be subject to the continuing obligations of Landlord to the extent arising from
and after such succession to the extent of the Security Holder’s, or such
successor’s, interest in the Property), (iii) any credits, claims, setoffs or
defenses which Tenant may have against Landlord, or (iv) any obligation under
this Lease to maintain a fitness facility at the Property. Tenant, upon the
reasonable request by the Security Holder or such successor in interest, shall
execute and deliver an instrument or instruments confirming such attornment.
Notwithstanding the foregoing, in the event the Security Holder under any
Existing Security Agreement or Existing Loan Document shall have entered into a
separate subordination, attornment and non-disturbance agreement directly with
Tenant governing Tenant’s obligation to attorn to the Security Holder or such
successor in interest as lessor, the terms and provisions of such agreement
shall supersede the provisions of this Subsection.

 

  C. Proceeds.

 

  1. As used herein, “Proceeds” means any compensation, awards, proceeds,
damages, claims, insurance recoveries, causes or rights of action (whenever
accrued) or payments which Landlord may receive or to which Landlord may become
entitled with respect to the Property or any part thereof (other than payments
received in connection with any liability or loss of rental value or business
interruption insurance) in connection with any taking by condemnation or eminent
domain (“Taking”) of, or any casualty or other damage or injury to, the Property
or any part thereof.

 

  2.

Nothing in this Lease shall be deemed to entitle Tenant to receive and retain
Proceeds except those that may be specifically awarded to it in condemnation
proceedings because of the Taking of its trade fixtures and its leasehold
improvements which have not become part of the Property and such business loss
as

 

Exhibit F

1



--------------------------------------------------------------------------------

  Tenant may specifically and separately establish. Nothing in the preceding
sentence shall be deemed to expand any right Tenant may have under this Lease to
receive or retain any Proceeds.

 

  3. Nothing in this Lease shall be deemed to prevent Proceeds from being held
and disbursed by any Security Holder under any Existing Loan Documents in
accordance with the terms of such Existing Loan Documents. However, if, in the
event of any casualty or partial Taking, any obligation of Landlord under this
Lease to restore the Premises or the Building is materially diminished by the
operation of the preceding sentence, then Landlord, as soon as reasonably
practicable after the occurrence of such casualty or partial Taking, shall
provide written notice to Tenant describing such diminution with reasonably
specificity, whereupon, unless Landlord has agreed in writing, in its sole and
absolute discretion, to waive such diminution, Tenant, by written notice to
Landlord delivered within 10 days after receipt of Landlord’s notice, shall have
the right to terminate this Lease effective 10 days after the date of such
termination notice.

 

3. Extension Option.

 

  3.1. Grant of Option: Conditions. Tenant shall have the right (the “Extension
Option”) to extend the Term for one additional period of five (5) years
commencing on the day following the Expiration Date and ending on the fifth
anniversary of the Expiration Date (the “Extension Term”), if:

 

  A. Not less than 9 and not more than 12 full calendar months before the
Expiration Date, Tenant delivers written notice to Landlord (“Extension Notice”)
electing to exercise the Extension Option and stating Tenant’s estimate of the
Prevailing Market (defined in Section 3.5 below) rate for the Extension Term;

 

  B. Tenant is not in default under the Lease beyond any applicable cure period
when Tenant delivers the Extension Notice;

 

  C. No more than 50% of the Premises is sublet (other than pursuant to a
Permitted Transfer) when Tenant delivers the Extension Notice; and

 

  D. The Lease has not been assigned (other than pursuant to a Permitted
Transfer) before Tenant delivers the Extension Notice.

 

  3.2. Terms Applicable to Extension Term.

 

  A. During the Extension Term, (a) the Base Rent rate per rentable square foot
shall be equal to the Prevailing Market rate per rentable square foot; (b) Base
Rent shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate; and (c) Base Rent shall be payable in
monthly installments in accordance with the terms and conditions of the Lease.

 

  B. During the Extension Term Tenant shall pay Tenant’s Share of Expenses and
Taxes for the Premises in accordance with the Lease.

 

  3.3. Procedure for Determining Prevailing Market. Within 30 days after
receiving the Extension Notice, Landlord shall give Tenant either (i) written
notice (“Landlord’s Binding Notice”) accepting Tenant’s estimate of the
Prevailing Market rate for the Extension Term stated in the Extension Notice, or
(ii) written notice (“Landlord’s Rejection Notice”) rejecting such estimate and
stating Landlord’s estimate of the Prevailing Market rate for the Extension
Term. If Landlord gives Tenant a Landlord’s Rejection Notice, Tenant, within 15
days thereafter, shall give Landlord either (i) written notice (“Tenant’s
Binding Notice”) accepting Landlord’s estimate of the Prevailing Market rate for
the Extension Term stated in such Landlord’s Rejection Notice, or (ii) written
notice (“Tenant’s Rejection Notice”) rejecting such estimate. If Tenant gives
Landlord a Tenant’s Rejection Notice, Landlord and Tenant shall work together in
good faith to agree in writing upon the Prevailing Market rate for the Extension
Term. If, within 30 days after delivery of a Tenant’s Rejection Notice, the
parties fail to agree in writing upon the Prevailing Market rate, Tenant’s
Extension Option shall be of no further force or effect.

 

  3.4.

Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 3.3 above, Landlord, within a reasonable
time thereafter, shall

 

Exhibit F

2



--------------------------------------------------------------------------------

  prepare and deliver to Tenant an amendment (the “Extension Amendment”)
reflecting changes in the Base Rent, the Term, the Expiration Date, and other
commercially reasonable and appropriate terms, and Tenant shall execute and
return the Extension Amendment to Landlord within 15 days after receiving it.
Notwithstanding the foregoing, upon determination of the Prevailing Market rate
for the Extension Term in accordance with Section 3.3 above, an otherwise valid
exercise of the Extension Option shall be fully effective whether or not the
Extension Amendment is executed.

 

  3.5. Definition of Prevailing Market. For purposes of this Extension Option,
“Prevailing Market” shall mean the arms-length, fair-market, annual rental rate
per rentable square foot under extension and renewal leases and amendments
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and
office buildings comparable to the Building in the San Mateo, California area.
The determination of Prevailing Market shall take into account any material
economic differences between the terms of the Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions,
and the manner, if any, in which the landlord under any such lease is reimbursed
for operating expenses and taxes. The determination of Prevailing Market shall
also take into consideration any reasonably anticipated changes in the
Prevailing Market rate from the time such Prevailing Market rate is being
determined and the time such Prevailing Market rate will become effective under
the Lease.

 

4. Supplemental HVAC Unit. To the extent shown on the final Approved
Construction Drawings, in accordance with Exhibit B to this Lease, Landlord
shall purchase and install a two (2) ton supplemental HVAC unit (the
“Supplemental HVAC Unit”) and submeter for use in Tenant’s computer room located
in the Premises which such Supplemental HVAC Unit shall be used by Tenant during
the Term, Extended Term and any extension thereof on a 24 hour per day, 7 day
per week basis. Tenant shall pay the cost of all electricity consumed in
connection with the operation of the Supplemental HVAC Unit. Tenant, at its
expense, shall maintain and repair the Supplemental HVAC Unit in good working
order and condition. Without limiting the foregoing, Tenant, at its expense,
shall procure and maintain in effect throughout the Term, Extended Term and any
extension thereof, a contract (the “Service Contract”) for the maintenance,
repair and replacement of the Supplemental HVAC Unit with a contractor
reasonably approved by Landlord. Tenant shall follow all reasonable
recommendations of such contractor for the maintenance, repair and replacement
of the Supplemental HVAC Unit. The Service Contract shall require the
contractor, at intervals of not less than three (3) months, to inspect the
Supplemental HVAC Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair and/or
replacement. Tenant shall provide Landlord with a copy of the Service Contract
and each quarterly service report issued thereunder promptly upon mutual
execution or receipt thereof. Upon the expiration or earlier termination of this
Lease, Tenant shall be required to remove the Supplemental HVAC Unit and
submeter, at Tenant’s cost, in accordance with the terms of Sections 8 and 15 of
the Lease.

 

5. Exterior Signage.

 

  5.1.

So long as (i) Tenant is not in Default under the terms of the Lease;
(ii) Tenant is in occupancy of the Premises; (iii) Tenant has not assigned the
Lease or sublet any part of the Premises, (iv) Tenant notifies Landlord of its
intent to install an Exterior Sign (as defined below) and delivers to Landlord
the proposed design of the Exterior Sign, in both cases, prior to the
commencement of the 19th full calendar month following the Commencement Date
(individually a “Signage Condition” and collectively, the “Signage Conditions”),
Tenant shall have the right, subject to the terms hereof, to place its name on a
portion of the Building located on the west elevation of the Building (the
“Exterior Sign”), as more particularly shown on Exhibit F-1 attached hereto. The
installation of the Exterior Sign shall be subject to (a) the approval of any
governmental authority having jurisdiction, (b) the Landlord’s approval of the
design, size and color of the Exterior Sign, the manner in which it is attached
to the Building and, if applicable, any provisions for illumination, which
approval shall not be unreasonably withheld, conditioned or delayed and (c) the
provisions of Sections 7.2 and 7.3 of the Lease. Notwithstanding the foregoing,
Landlord reserves the right to withhold consent to any Exterior Sign that, in
the reasonable judgment of Landlord, is not harmonious with the design standards
of the Building. Following receipt of such approvals and so long as the Signage
Conditions are satisfied, Tenant, at Tenant’s sole cost and expense, may
fabricate, construct and thereafter install the Exterior Sign on the Building.

 

  5.2.

Tenant shall be responsible for maintaining the Exterior Sign in a first class
manner and for all costs of repairing the Exterior Sign, including, without
limitation, all cost of repairing or replacing any damaged portions of the
Exterior Sign and the cost of replacing any

 

Exhibit F

3



--------------------------------------------------------------------------------

  lightbulbs, florescent or neon tubes or other illumination devices. All such
work shall be performed with reasonable prior notice to Landlord and shall be
subject to the criteria set forth herein with respect to the installation of the
Exterior Sign, including, without limitation, the prior approval of Landlord.
Tenant shall pay the cost of all electricity consumed in connection with the
operation of the Exterior Sign. Notwithstanding the foregoing, in the event of a
Default or in an emergency, Landlord shall have the right (but not the
obligation) to maintain the Exterior Sign with contractors selected by Landlord
and to bill Tenant for the cost thereof as Additional Rent. The parties agree
that, during the initial Term of the Lease, Landlord shall not charge Tenant a
fee for the Exterior Sign; provided, however, that if Tenant exercises its
Extension Option, pursuant to Section 3 above, Tenant shall pay to Landlord a
fee for the Exterior Sign in the amount of $2,000.00 per month for each month of
the Extension Term.

 

  5.3. Upon expiration or earlier termination of the Lease or if during the Term
(and any extensions thereof) any of the Signage Conditions are no longer
satisfied, then Tenant’s rights granted herein will terminate and Tenant, at its
cost within 30 days after request by Landlord, shall remove Tenant’s Exterior
Sign from the Building and restore the affected portion of the Building to the
condition it was in prior to installation of Tenant’s Exterior Sign, ordinary
wear and tear excepted. If Tenant does not perform such work within such 30 day
period, then Landlord may do so, at Tenant’s cost, and Tenant shall reimburse
Landlord for the cost of such work within 30 days after request therefore.
Tenant shall be solely responsible for any damage to the Exterior Sign and any
damage that the Exterior Sign or its installation, repair, maintenance or
removal may cause to the Building, the Property, or any other property of
Landlord or any third party. Tenant shall indemnify, defend, protect and hold
harmless the Landlord Parties from any Claim related to the Exterior Sign,
except to the extent such Claim arises from the gross negligence or willful
misconduct of any Landlord Party. The provisions of this subsection 5.3 shall
survive expiration or earlier termination of the Lease.

 

6. Early Entry. Tenant may enter the Premises (i) after installation of the
ceiling grid in the Premises and before the Commencement Date, solely for the
purpose of installing telecommunications and data cabling in the Premises, and
(ii) after installation of the carpeting in the Premises and before the
Commencement Date, at its sole risk and solely for the purpose of installing
equipment, furnishings and other personality. Other than the obligation to pay
Base Rent and Tenant’s Share of any Expense Excess or Tax Excess, all of
Tenant’s obligations hereunder shall apply during any period of such early
entry. Notwithstanding the foregoing, Landlord may limit, suspend or terminate
Tenant’s rights to enter the Premises pursuant to this Section if Landlord
reasonably determines that such entry is endangering individuals working in the
Premises or is delaying completion of the Tenant Improvement Work.

 

Exhibit F

4



--------------------------------------------------------------------------------

EXHIBIT F-1

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER III

SAN MATEO, CALIFORNIA

EXTERIOR SIGN

 

Exhibit F

1



--------------------------------------------------------------------------------

EXHIBIT G

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER III

SAN MATEO, CALIFORNIA

ASBESTOS NOTIFICATION

Asbestos-containing materials (“ACMs”) were historically commonly used in the
construction of commercial buildings across the country. ACMs were commonly used
because of their beneficial qualities; ACMs are fire-resistant and provide good
noise and temperature insulation.

Some common types of ACMs include surfacing materials (such as spray-on
fireproofing, stucco, plaster and textured paint), flooring materials (such as
vinyl floor tile and vinyl floor sheeting) and their associated mastics, carpet
mastic, thermal system insulation (such as pipe or duct wrap, boiler wrap and
cooling tower insulation), roofing materials, drywall, drywall joint tape and
drywall joint compound, acoustic ceiling tiles, transite board, base cove and
associated mastic, caulking, window glazing and fire doors. These materials are
not required under law to be removed from any building (except prior to
demolition and certain renovation projects). Moreover, ACMs generally are not
thought to present a threat to human health unless they cause a release of
asbestos fibers into the air, which does not typically occur unless (1) the ACMs
are in a deteriorated condition, or (2) the ACMs have been significantly
disturbed (such as through abrasive cleaning, or maintenance or renovation
activities).

It is possible that some of the various types of ACMs noted above (or other
types) are present at various locations in the Building. Anyone who finds any
such materials in the building should assume them to contain asbestos unless
those materials are properly tested and determined to be otherwise. In addition,
Landlord has identified the presence of certain ACMs in the Building. For
information about the specific types and locations of these identified ACMs,
please contact the Building manager. The Building manager maintains records of
the Building’s asbestos information including any Building asbestos surveys,
sampling and abatement reports. This information is maintained as part of
Landlord’s asbestos Operations and Maintenance Plan (“O&M Plan”).

The O&M Plan is designed to minimize the potential of any harmful asbestos
exposure to any person in the building. Because Landlord is not a physician,
scientist or industrial hygienist, Landlord has no special knowledge of the
health impact of exposure to asbestos. Therefore, Landlord hired an independent
environmental consulting firm to prepare the Building’s O&M Plan. The O&M Plan
includes a schedule of actions to be taken in order to (1) maintain any building
ACMs in good condition, and (2) to prevent any significant disturbance of such
ACMs. Appropriate Landlord personnel receive regular periodic training on how to
properly administer the O&M Plan.

The O&M Plan describes the risks associated with asbestos exposure and how to
prevent such exposure. The O&M Plan describes those risks, in general, as
follows: asbestos is not a significant health concern unless asbestos fibers are
released and inhaled. If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis and cancer)
increases. However, measures taken to minimize exposure and consequently
minimize the accumulation of fibers, can reduce the risk of adverse health
effects.

The O&M Plan also describes a number of activities which should be avoided in
order to prevent a release of asbestos fibers. In particular, some of the
activities which may present a health risk (because those activities may cause
an airborne release of asbestos fibers) include moving, drilling, boring or
otherwise disturbing ACMs. Consequently, such activities should not be attempted
by any person not qualified to handle ACMs. In other words, the approval of
Building management must be obtained prior to engaging in any such activities.
Please contact the Building manager for more information in this regard. A copy
of the written O&M Plan for the Building is located in the Building Management
Office and, upon your request, will be made available to tenants to review and
copy during regular business hours.

Because of the presence of ACM in the Building, Landlord is also providing the
following warning, which is commonly known as a California Proposition 65
warning:

WARNING: This building contains asbestos, a chemical known to the State of
California to cause cancer.

Please contact the Building manager with any questions regarding this Exhibit G.

 

Exhibit G

1



--------------------------------------------------------------------------------

FIRST AMENDMENT

THIS FIRST AMENDMENT (this “Amendment”) is made and entered into as of February
8, 2011, by and between CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware
limited partnership (“Landlord”), and RIGHTNOW TECHNOLOGIES, INC., a Delaware
corporation (“Tenant”).

RECITALS

 

A. Landlord and Tenant are parties to that certain lease dated July 1, 2009 (the
“Lease”). Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 13,510 rentable square feet (the “Existing Premises”)
described as Suite 200 on the second floor of the building commonly known as San
Mateo BayCenter III located at 999 Baker Way, San Mateo, California (the
“Building”).

 

B. The parties wish to expand the Premises (defined in the Lease) to include
additional space, containing approximately 4,676 rentable square feet described
as Suite 410 on the fourth floor of the Building and shown on Exhibit A attached
hereto (the “Expansion Space”), on the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Expansion.

 

  1.1. Effect of Expansion. Effective as of the Expansion Effective Date
(defined in Section 1.2 below), the Premises shall be increased by 4,676
rentable square feet on the fourth floor by the addition of the Expansion Space,
and, from and after the Expansion Effective Date, the Existing Premises and the
Expansion Space shall collectively be deemed the Premises. The term of the Lease
for the Expansion Space (the “Expansion Term”) shall commence on the Expansion
Effective Date and. unless sooner terminated in accordance with the Lease, end
on the Expiration Date (which the parties acknowledge is March 31, 2015). From
and after the Expansion Effective Date, the Expansion Space shall be subject to
all the terms and conditions of the Lease except as provided herein. Except as
may be expressly provided herein, (a) Tenant shall not be entitled to receive,
with respect to the Expansion Space, any allowance, free rent or other financial
concession granted with respect to the Existing Premises, and (b) no
representation or warranty made by Landlord with respect to the Existing
Premises shall apply to the Expansion Space.

 

  1.2. Expansion Effective Date. As used herein, “Expansion Effective Date”
means the earlier to occur of (i) the date on which Tenant first commences to
conduct business in the Expansion Space pursuant to this Amendment, or (ii) the
date on which the Expansion Space becomes Ready for Occupancy (defined in the
Expansion Work Letter attached hereto as Exhibit B), which is anticipated to be
March 1, 2011 (the “Target Expansion Effective Date”). The adjustment of the
Expansion Effective Date and, accordingly, the postponement of Tenant’s
obligation to pay rent for the Expansion Space shall be Tenant’s sole remedy if
the Expansion Space is not Ready for Occupancy on the Target Expansion Effective
Date. If the Expansion Effective Date is delayed, the expiration date under the
Lease shall not be similarly extended.

 

  1.3. Confirmation Letter. At any time after the Expansion Effective Date,
Landlord may deliver to Tenant a notice substantially in the form of Exhibit C
attached hereto, as a confirmation of the information set forth therein, which
Tenant shall execute and return to Landlord or reasonably object to such
information in writing. If Tenant fails to execute and return (or reasonably
object in writing to) such notice within 10 business days after receiving it,
then Landlord may send a second notice to Tenant substantially in the form of
Exhibit C attached hereto and if Tenant thereafter fails to execute and return
(or reasonably object in writing to) such second notice within 20 days after
receiving such second notice, Tenant shall be deemed to have executed and
returned it without exception.

 

  1.4

Late Delivery. Notwithstanding any contrary provision hereof, if the Expansion
Effective Date does not occur on or before the Outside Completion Date (defined
below), Tenant, as its sole remedy, may terminate all of Sections 1.1, 1.2, 1.3,
2, 3, 4, 5, 6, 7.2, 7.3, and 7.4 and Exhibits A, B and C of this Amendment (the
“Terminable Provisions”) by delivering notice to Landlord not later than the
earlier of (i) the date occurring five (5)

 

February 4, 2011

Matter ID: 2924

1



--------------------------------------------------------------------------------

  business days after the Outside Completion Date, or (ii) the date immediately
preceding the Expansion Effective Date. As used herein, the “Outside Completion
Date” shall mean June 1, 2011; provided, however that the Outside Completion
Date shall be postponed by one day for each day, if any, by which the
substantial completion of the Tenant Improvement Work is delayed by any event of
Force Majeure and the Expansion Effective Date shall take into consideration any
Tenant Delay (as defined in Exhibit B hereto). Notwithstanding any contrary
provision hereof, if Landlord determines in good faith that it will be unable to
cause the Expansion Effective Date to occur by the Outside Completion Date,
Landlord may immediately cease its performance of the Tenant Improvement Work
and provide Tenant with notice (the “Outside Completion Date Extension Notice”)
of such inability, which notice shall set forth the date on which Landlord
reasonably estimates that the Expansion Effective Date will occur. Upon
receiving the Outside Completion Date Extension Notice, Tenant may terminate the
Terminable Provisions by delivering notice to Landlord within five (5) business
days after such receipt. If Tenant does not terminate the Terminable Provisions
pursuant to the preceding sentence, the Outside Completion Date shall
automatically be amended to be the date set forth in the Outside Completion Date
Extension Notice.

 

2. Base Rent. With respect to the Expansion Space during the Expansion Term, the
schedule of Base Rent shall be as follows:

 

Period During Expansion Term

   Annual Rate Per Square
Foot      Monthly Base Rent  

Expansion Effective Date through last day of 12th full calendar month of
Expansion Term

   $ 26.40       $ 10,287.20   

13th through 24th full calendar months of Expansion Term

   $ 27.60       $ 10,754.80   

25th through 36th full calendar months of Expansion Term

   $ 28.80       $ 11,222.40   

37th through 48th full calendar months of Expansion Term

   $ 30.00       $ 11,690.00   

49th full calendar month of Expansion Term through last day of Expansion Term

   $ 31.20       $ 12,157.60   

Notwithstanding the foregoing, so long as no Default exists, Tenant shall be
entitled to an abatement of Base Rent for the Expansion Space, in the amount of
$10,287.20 per month, for the first three (3) consecutive full calendar months
of the Expansion Term.

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended by this Amendment.

 

3. Additional Security Deposit. No security deposit shall be required in
connection with this Amendment.

 

4. Tenant’s Share. With respect to the Expansion Space during the Expansion
Term, Tenant’s Share shall be 7.0673%.

 

5. Expenses and Taxes. With respect to the Expansion Space during the Expansion
Term, Tenant shall pay for Tenant’s Share of Expenses and Taxes in accordance
with the terms of the Lease; provided, however, that, with respect to the
Expansion Space during the Expansion Term, the Base Year for Expenses and Taxes
shall be 2011.

 

6. Improvements to Expansion Space.

 

  6.1. Condition and Configuration of Expansion Space. Tenant acknowledges that
it has inspected the Expansion Space and agrees to accept it in its existing
condition and configuration (or in such other condition and configuration as any
existing tenant of the Expansion Space may cause to exist in accordance with its
lease), without any representation by Landlord regarding its condition or
configuration and without any obligation on the part of Landlord to perform or
pay for any alteration or improvement, except as may be otherwise expressly
provided in this Amendment.

 

February 4, 2011

Matter ID: 2924

2



--------------------------------------------------------------------------------

  6.2. Responsibility for Improvements to Expansion Space. Landlord shall
perform improvements to the Expansion Space in accordance with the Expansion
Work Letter attached hereto as Exhibit B.

 

7. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

  7.1. Right of First Offer.

 

  A. Grant of Option: Conditions.

 

  1. Subject to the terms of this Section 7.1, Tenant shall have a one-time
right of first offer (“Right of First Offer”) with respect to the following
suite (and with respect to any and each portion of such suite) (such suite or
portion thereof, a “Potential Offering Space”): the 13,021 rentable square feet
known as Suite 500 on the fifth floor of the Building shown on the demising plan
attached to this Amendment as Exhibit D. Tenant’s Right of First Offer shall be
exercised as follows: At any time after Landlord has determined that a Potential
Offering Space has become Available (defined below), but before leasing such
Potential Offering Space to a third party, Landlord shall provide Tenant with
written notice (the “Advice”) advising Tenant of the terms under which Landlord
is prepared to lease such Potential Offering Space (an “Offering Space”) to
Tenant for the remainder of the Term, which terms shall reflect the Prevailing
Market (hereinafter defined) rate for such Offering Space as reasonably
determined by Landlord. For purposes hereof, a Potential Offering Space shall be
deemed to become “Available” as follows: (i) if such Potential Offering Space is
not under lease to a third party as of the date of mutual execution and delivery
of this Amendment, such Potential Offering Space shall be deemed to become
Available when Landlord has located a prospective tenant that may be interested
in leasing such Potential Offering Space: and (ii) if such Potential Offering
Space is under lease to a third party as of the date of mutual execution and
delivery of this Amendment, such Potential Offering Space shall be deemed to
become Available when Landlord has determined that the third-party tenant of
such Potential Offering Space, and any occupant of such Potential Offering Space
claiming under such third-party tenant, will not extend or renew the term of its
lease, or enter into a new lease, for such Potential Offering Space. Tenant may
lease any Offering Space in its entirety only, under the terms set forth in the
Advice, by delivering written notice of exercise to Landlord (the “Notice of
Exercise”) within 10 business days after the date of the Advice.

 

  2. Notwithstanding any contrary provision hereof, Tenant shall have no Right
of First Offer, and Landlord shall not be required to provide Tenant with an
Advice, with respect to any Potential Offering Space, if:

 

  a. Tenant is in default under the Lease (as amended) beyond any applicable
notice and cure periods when Landlord would otherwise deliver the Advice; or

 

  b. the Premises, or any portion thereof, is sublet when Landlord would
otherwise deliver the Advice; or

 

  c. the Lease (as amended) has been assigned (other than pursuant to a
Permitted Transfer) before the date on which Landlord would otherwise deliver
the Advice.

 

  B. Terms for Offering Space.

 

  1. The term for the Offering Space shall commence on the commencement date
stated in the Advice and thereupon the Offering Space shall be considered a part
of the Premises subject to the provisions of the Lease; provided, however, that
the provisions of the Advice shall prevail to the extent they conflict with the
provisions of the Lease, as amended by this Amendment and from time to time.

 

February 4, 2011

Matter ID: 2924

3



--------------------------------------------------------------------------------

  2. Tenant shall pay Base Rent and Additional Rent for the Offering Space in
accordance with the provisions of the Advice, which provisions shall reflect the
Prevailing Market rate for the Offering Space as determined in Landlord’s
reasonable judgment.

 

  3. Except as may be otherwise provided in the Advice, the Offering Space
(including improvements and personality, if any) shall be accepted by Tenant in
its condition and as-built configuration existing on the earlier of the date
Tenant takes possession of the Offering Space or as of the date the term for the
Offering Space commences. If Landlord is delayed in delivering possession of the
Offering Space by any holdover or unlawful possession of the Offering Space by
any party, Landlord shall use reasonable efforts to obtain possession of the
Offering Space, and the commencement date of the term for the Offering Space
(the “Offering Space Commencement Date”) shall be postponed until the date
Landlord delivers possession of the Offering Space to Tenant free from occupancy
by any party.

 

  C. Termination of Right of First Offer. The rights of Tenant hereunder with
respect to any Potential Offering Space shall terminate on the earliest to occur
of: (i) March 31, 2014 ((unless Tenant has exercised its Extension Option
(defined in Section 3 of Exhibit F to the Lease) and Landlord and Tenant have
agreed upon the Prevailing Market (defined in Section 3 of Exhibit F to the
Lease) rate for the Premises during the Extension Term (defined in Section 3 of
Exhibit F to the Lease), in each case pursuant to Section 3 of Exhibit F to the
Lease, in which event the date shall be one (1) year before the scheduled
expiration date of the Extension Term)), (ii) Tenant’s failure to exercise its
Right of First Offer with respect to such Potential Offering Space (or any
larger Potential Offering Space containing such Potential Offering Space) within
the 10-business day period provided in Section 7.1.A.1 above, or (iii) the date
on which Landlord would have provided Tenant an Advice for such Potential
Offering Space if Tenant had not been in violation of one or more of the
conditions set forth in Section 7.1.A.2 above. In addition, if (a) Landlord
provides Tenant with an Advice for any Offering Space that contains a right of
first offer, right of first refusal, expansion option or other expansion right
with respect to any other Potential Offering Space, (b) Tenant does not exercise
its Right of First Offer to lease such Offering Space pursuant to such Advice,
and (c) Landlord grants such expansion right to a third party that leases such
Offering Space, then Tenant’s Right of First Offer with respect to such other
Potential Offering Space shall be subject and subordinate to such expansion
right in favor of such third party.

 

  D. Offering Amendment. If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment in a form reasonably acceptable to Tenant (the
“Offering Amendment”) adding the Offering Space to the Premises on the terms set
forth in the Advice and reflecting the changes in the Base Rent, rentable square
footage of the Premises, Tenant’s Share and other appropriate terms in
accordance with this Section 7.1. A copy of the Offering Amendment shall be sent
to Tenant within a reasonable time after Landlord’s receipt of the Notice of
Exercise executed by Tenant, and Tenant shall execute and return the Offering
Amendment to Landlord or reasonably object to such information contained in the
Offering Amendment in writing within a reasonable time thereafter, but an
otherwise valid exercise of the Right of First Offer shall be fully effective
whether or not the Offering Amendment is executed.

 

  E. Definition of Prevailing Market. For purposes of this Section 7.1.
“Prevailing Market” means the annual rental rate per square foot for space
comparable to the Offering Space in the Building and office buildings comparable
to the Building in the San Mateo, California area under leases and renewal and
expansion amendments being entered into at or about the time that Prevailing
Market is being determined, giving appropriate consideration to tenant
concessions, brokerage commissions, tenant improvement allowances, existing
improvements in the space in question, and the method of allocating operating
expenses and taxes. Notwithstanding the foregoing, space leased under any of the
following circumstances shall not be considered to be comparable for purposes
hereof: (i) the lease term is for less than the lease term of the Offering
Space; (ii) the space is encumbered by the option rights of another tenant; or
(iii) the space has a lack of windows and/or an awkward or unusual shape or
configuration. The foregoing is not intended to be an exclusive list of space
that will not be considered to be comparable.

 

February 4, 2011

Matter ID: 2924

4



--------------------------------------------------------------------------------

  F. Subordination. Notwithstanding anything herein to the contrary. Tenant’s
Right of First Offer is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building or Project existing
on the date hereof.

 

  7.2. Tenant’s Acceleration Option for the Expansion Space.

 

  A. Tenant shall have the right to accelerate (“Tenant’s Acceleration Option”)
the termination date of the Lease, with respect to the Expansion Space only, to
a date that is three (3) business days after the Offering Space Commencement
Date (the “Tenant’s Accelerated Expansion Space Expiration Date”), if:

 

  1. Tenant is not in Default under the Lease (as amended) at the date Tenant
provides Landlord with an Acceleration Notice (defined below); and

 

  2. no part of the Expansion Space is sublet for a term extending past the
Tenant’s Accelerated Expansion Space Expiration Date; and

 

  3. no Transfer (defined in Section 14.1 of the Lease), other than a Permitted
Transfer or a sublease, has occurred; and

 

  4. Tenant has successfully exercised its Right of First Offer pursuant to the
terms set forth in Section 7.1 above; and

 

  5. Landlord receives notice of acceleration (“Acceleration Notice”) not less
than 10 business days after Tenant delivers to Landlord its Notice of Exercise
pursuant to Section 7.1 above.

 

  B. With respect to the Expansion Space, Tenant shall remain liable for all
Base Rent, Additional Rent and other sums due under the Lease up to and
including the Tenant’s Accelerated Expansion Space Expiration Date even though
billings for such may occur subsequent to the Tenant’s Accelerated Expansion
Space Expiration Date.

 

  C. If Tenant, subsequent to providing Landlord with an Acceleration Notice,
Defaults in any of the provisions of the Lease, Landlord, at its option, may
(i) declare Tenant’s exercise of the Tenant’s Acceleration Option to be null and
void, or (ii) continue to honor Tenant’s exercise of its Tenant’s Acceleration
Option in accordance with the terms herein.

 

  D. As of the date Tenant provides Landlord with an Acceleration Notice, any
unexercised rights or options of Tenant to renew or extend the Term with respect
to the Expansion Space or to expand the Expansion Space (whether expansion
options, rights of first or second refusal, rights of first or second offer, or
other similar rights) shall immediately be deemed terminated and no longer
available or of any further force or effect.

 

  7.3.

Supplemental HVAC for Expansion Space. If any supplemental HVAC unit (a “Unit”)
serves the Expansion Space, then (a) Tenant shall pay the costs of all
electricity consumed in the Unit’s operation, together with the cost of
installing a meter to measure such consumption; (b) Tenant, at its expense,
shall (i) operate and maintain the Unit in compliance with all applicable Laws
and such reasonable rules and procedures as Landlord may impose; (ii) keep the
Unit in substantially as good working order and condition as exists upon its
installation (or, if later, on the date Tenant takes possession of the Expansion
Space), subject to normal wear and tear and damage resulting from Casualty;
(iii) maintain in effect, with a contractor reasonably approved by Landlord, a
contract for the maintenance and repair of the Unit, which contract shall
require the contractor, at least once every three (3) months, to inspect the
Unit and provide to Tenant a report of any defective conditions, together with
any recommendations for maintenance, repair or parts-replacement; (iv) follow
all reasonable recommendation of such contractor; and (v) promptly provide to
Landlord a copy of such contract and each report issued thereunder; (c) the Unit
shall become Landlord’s property upon installation and without compensation to
Tenant; provided, however, that should Tenant install a new supplemental HVAC
unit after the date hereof, then upon Landlord’s request at the

 

February 4, 2011

Matter ID: 2924

5



--------------------------------------------------------------------------------

  expiration or earlier termination hereof with respect to the Expansion Space,
Tenant, at its expense, shall remove the any new supplemental HVAC unit and
repair any resulting damage; (d) the Unit shall be deemed (i) a Leasehold
Improvement (except for purposes of Section 8 of the Lease), and (ii) for
purposes of Section 11 of the Lease, part of the Expansion Space; (e) if the
Unit exists on the date of mutual execution and delivery hereof, Tenant accepts
the Unit in its “as is” condition, without representation or warranty as to
quality, condition, fitness for use or any other matter; and (f) if any portion
of the Unit is located on the roof, then (i) Tenant’s access to the roof shall
be subject to such reasonable rules and procedures as Landlord may impose;
(ii) Tenant shall maintain the affected portion of the roof in a clean and
orderly condition and shall not interfere with use of the roof by Landlord or
any other tenants or licensees; and (iii) upon reasonable prior notice to
Tenant, except in cases of emergency. Landlord may relocate the Unit and/or
temporarily interrupt its operation, without liability to Tenant, as reasonably
necessary to maintain and repair the roof or otherwise operate the Building.

 

  7.4. Parking. For the period commencing on the Expansion Effective Date and
ending on the earlier to occur of the expiration or termination of the Lease
with respect to the Expansion Space, the number of unreserved parking spaces
described in Section 1.9 of the Lease shall be deemed increased by 14 unreserved
parking spaces at a rate of $0.00 per space per month throughout the Term.

 

  7.5. The parties acknowledge and agree that reference to “$37,828.00” in
Section 21.2 of the Lease is hereby amended and restated as “$49,985.60”.

 

8. Miscellaneous.

 

  8.1. This Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Amendment, set forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Tenant shall not be
entitled, in connection with entering into this Amendment, to any free rent,
allowance, alteration, improvement or similar economic incentive to which Tenant
may have been entitled in connection with entering into the Lease, except as may
be otherwise expressly provided in this Amendment.

 

  8.2. Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

  8.3. In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

  8.4. Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered it to Tenant.

 

  8.5. The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

 

  8.6. Tenant shall indemnify and hold Landlord, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers (other than Grubb & Ellis Company
claiming to have represented Tenant in connection with this Amendment. Landlord
shall indemnify and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents harmless from all claims of
any brokers claiming to have represented Landlord in connection with this
Amendment. Tenant acknowledges that any assistance rendered by any agent or
employee of any affiliate of Landlord in connection with this Amendment has been
made as an accommodation to Tenant solely in furtherance of consummating the
transaction on behalf of Landlord, and not as agent for Tenant.

SIGNATURES ON FOLLOWING PAGE

 

February 4, 2011

Matter ID: 2924

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD: CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware limited
partnership   By:   EOP Owner GP L.L.C., a Delaware limited liability company,
its general partner     By:  

LOGO [g366721exa_105a.jpg]

    Name:   Kenneth Young     Title:   Vice President - Leasing TENANT: RIGHTNOW
TECHNOLOGIES, INC., a Delaware corporation By:  

LOGO [g366721exa_105b.jpg]

Name:   GREG GIANFORTE Title:   CEO

 

LOGO [g366721exa_105c.jpg]

 

February 4, 2011

Matter ID: 2924

7



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF EXPANSION SPACE

 

February 4, 2011

Matter ID: 2924

1



--------------------------------------------------------------------------------

LOGO [g366721exa_107.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

EXPANSION WORK LETTER

As used in this Exhibit B (this “Expansion Work Letter”), the following terms
shall have the following meanings: “Agreement” means the amendment of which this
Expansion Work Letter is a part. “Premises” means the Expansion Space. For
purposes of this Expansion Work Letter, “Tenant Improvements” means all
improvements to be constructed in the Premises pursuant to this Expansion Work
Letter. For purposes of this Expansion Work Letter, “Tenant Improvement Work”
means the construction of the Tenant Improvements, together with any related
work (including demolition) that is necessary to construct the Tenant
Improvements.

1 COST OF TENANT IMPROVEMENT WORK. Except as provided in Section 2.7 below, the
Tenant Improvement Work shall be performed at Landlord’s expense.

2 PLANS.

2.1 Selection of Architect. Landlord and Tenant acknowledge that Landlord has
retained the architect/space planner (for purposes herein, the “Architect”) and
the engineering consultants (for purposes herein, the “Engineers”) of Landlord’s
choice to prepare all architectural plans for the Premises and all engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC, life-safety, and sprinkler work in the Premises (the “Plans”). Tenant
shall be responsible for ensuring that all elements of the design of the Plans
are suitable for Tenant’s use of the Premises, and neither the preparation of
the Plans by the Architect or the Engineers nor Landlord’s approval of the Plans
shall relieve Tenant from such responsibility. Landlord shall (a) cause the
Plans, other than any Revision (defined in Section 2.7 below), to comply with
Law; and (b) cause the Architect and Engineers to use the Required Level of Care
(defined below) to cause any Revision to comply with Law; provided, however,
that Tenant, not Landlord, shall be responsible for any violation of Law
resulting from Tenant’s use of the Premises for other than general office
purposes. As used herein, “Required Level of Care” means the level of care that
reputable architects and engineers customarily use to cause drawings and
specifications to comply with Law where such drawings and specifications are
prepared for spaces in buildings comparable in quality to the Building. Tenant
shall be responsible for ensuring that any Revision complies with Law to the
extent Landlord is not expressly so responsible under this Section 2.1. and
neither the preparation of the Revision by the Architect or the Engineers nor
Landlord’s approval of the Revision shall relieve Tenant from such
responsibility. To the extent that either party (for purposes herein, the
“Responsible Party”) is responsible under this Section 2.1 for causing any
portion of the Plans to comply with Law. the Responsible Party may contest any
alleged violation of Law in good faith, including by seeking a waiver or
deferment of compliance, asserting any defense allowed by Law, and exercising
any right of appeal (provided that the other party incurs no liability as a
result of such contest and that, after completing such contest, the Responsible
Party makes any modification to the Plans or any alteration to the Premises that
is necessary to comply with any final order or judgment ).

2.2 [Intentionally Omitted.]

2.3 [Intentionally Omitted.]

2.4 [Intentionally Omitted.]

2.5 Approved Construction Drawings. Landlord and Tenant acknowledge that they
have approved the drawings prepared by ID/Architecture dated January 7, 2011 and
revised on January 20, 2011 (for purposes herein, collectively, the “Approved
Construction Drawings”).

2.6 [Intentionally Omitted.]

2.7 Revisions to Approved Construction Drawings. If Tenant requests any revision
to the Approved Construction Drawings (for purposes herein, a “Revision”),
Landlord shall provide Tenant with notice approving or reasonably disapproving
such Revision, and, if Landlord approves such Revision, Landlord shall have such
Revision made and delivered to Tenant, together with notice of any resulting
change in the total cost associated with the Tenant Improvement Work, within 10
business days after the later of Landlord’s receipt of such request or the
mutual execution and delivery of this Agreement if such Revision is not
material, and within such longer period of time as may be reasonably necessary
(but not more than 15 business days after the later of such receipt or such
execution and delivery) if such Revision is material, whereupon Tenant, within
three (3) business days, shall notify Landlord whether it desires to proceed
with such Revision. If Landlord has commenced performance of the Tenant
Improvement Work, then, in the absence of such authorization, Landlord shall
have the option to continue such performance disregarding such Revision. Tenant
shall reimburse Landlord, immediately upon demand, for any increase in the total
cost associated with the Tenant Improvement Work that results from any Revision
(including the cost of preparing the Revision). Without limitation, it shall be
deemed

 

February 4, 2011

Matter ID: 2924

2



--------------------------------------------------------------------------------

reasonable for Landlord to disapprove any proposed Revision that, in Landlord’s
reasonable judgment, would fail to comply with Law or Landlord’s requirements
for avoiding aesthetic, engineering or other conflicts with the design and
function of the balance of the Building.

2.8 Time Deadlines. Tenant shall use its best efforts to cooperate with Landlord
and its architect, engineers and other consultants to obtain any necessary
permits for the Tenant Improvement Work as soon as possible after the execution
of this Agreement, and Tenant shall meet with Landlord, in accordance with a
schedule determined by Landlord, to discuss the parties’ progress.

3 CONSTRUCTION.

3.1 Contractor. A contractor designated by Landlord (for purposes herein, the
“Contractor”) shall perform the Tenant Improvement Work. In addition, Landlord
may select and/or approve of any subcontractors, mechanics and materialmen used
in connection with the performance of the Tenant Improvement Work.

3 2 Construction.

3.2.1 [Intentionally Omitted.]

3.2.2 Landlord’s Retention of Contractor. Landlord shall independently retain
the Contractor to perform the Tenant Improvement Work in accordance with the
Approved Construction Drawings.

3.2.3 Contractor’s Warranties. Tenant waives all claims against Landlord
relating to any latent defects in the Tenant Improvement Work. Notwithstanding
the foregoing or any contrary provision of the Lease, if, within 11 months after
substantial completion of the Tenant Improvements, Tenant provides notice to
Landlord of any latent defect in the Tenant Improvements, Landlord shall, at its
option, either (a) assign to Tenant any right Landlord may have under the
Construction Contract (defined below) to require the Contractor to correct, or
pay for the correction of, such latent defect, or (b) at Tenant’s expense, use
reasonable efforts to enforce such right directly against the Contractor for
Tenant’s benefit. As used herein. “Construction Contract” means the construction
contract between Landlord and the Contractor pursuant to which the Tenant
Improvements will be constructed.

4 COMPLETION.

4.1 Ready for Occupancy. For purposes of Section 1.2 of this Agreement, the
Premises shall be deemed “Ready for Occupancy” upon the substantial completion
of the Tenant Improvement Work. Subject to Section 4.2 below, the Tenant
Improvement Work shall be deemed to be “substantially complete” upon the
completion of the Tenant Improvement Work pursuant to the Approved Construction
Drawings (as reasonably determined by Landlord), with the exception of any
details of construction, mechanical adjustment or any other similar matter the
non-completion of which does not materially interfere with Tenant’s use of the
Premises.

4.2 Tenant Delay. If the substantial completion of the Tenant Improvement Work
is delayed (for purposes herein, a “Tenant Delay”) as a result of
(a) intentionally omitted; (b) Tenant’s failure to timely approve any matter
requiring Tenant’s approval; (c) any breach by Tenant of this Expansion Work
Letter or the Lease; (d) any change (or Tenant’s request for any change) in the
Approved Construction Drawings (except to the extent such delay results from any
failure of Landlord to perform its obligations under Section 2.7 above);
(e) Tenant’s requirement for materials, components, finishes or improvements
that are not available in a commercially reasonable time given the anticipated
date of substantial completion of the Tenant Improvement Work as set forth in
this Agreement; (f) any change to the base, shell or core of the Premises or
Building required by the Approved Construction Drawings; or (g) any other act or
omission of Tenant or any of its agents, employees or representatives, then,
notwithstanding any contrary provision of this Agreement, and regardless of when
the Tenant Improvement Work is actually substantially completed, the Tenant
Improvement Work shall be deemed to be substantially completed on the date on
which the Tenant Improvement Work would have been substantially completed if no
such Tenant Delay had occurred.

5 MISCELLANEOUS. Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement before the Tenant Improvement Work is
completed. Landlord’s obligations under this Expansion Work Letter shall be
excused until such default is cured and Tenant shall be responsible for any
resulting delay in the completion of the Tenant Improvement Work. This Expansion
Work Letter shall not apply to any space other than the Premises.

 

February 4, 2011

Matter ID: 2924

3



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF LEASE TERM DATES

            , 20    

 

To:   

 

           

 

           

 

           

 

         Re:    First Amendment (the “Amendment”), dated             , 2011, to
a lease agreement dated July 1, 2009, between CA-SAN MATEO BAYCENTER LIMITED
PARTNERSHIP, a Delaware limited partnership (“Landlord”), and RIGHTNOW
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”), concerning Suite 410 on
the fourth floor of the building located at 999 Baker Way, San Mateo, California
(the “Expansion Space”).   

Lease ID:                                                      

Business Unit Number:                               

Dear                     :

In accordance with the Amendment, Tenant accepts possession of the Expansion
Space and confirms that (a) the Expansion Effective Date is             ,
20    , and (b) the Expiration Date is March 31, 2015.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 1.3 of the
Amendment, if Tenant fails to execute and return (or reasonably object in
writing to) such notice within the time period set forth in Section 1.3 of the
Amendment, Tenant shall be deemed to have executed and returned it without
exception.

 

“Landlord”: CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware limited
partnership       By:   EOP Owner GP L.L.C., a Delaware limited liability
company, its general partner   By:  

 

  Name:  

 

  Title:  

 

 

Agreed and Accepted as of             , 2011. “Tenant”: RIGHTNOW TECHNOLOGIES,
INC., a Delaware corporation By:     Name:  

 

Title:  

 

 

February 4, 2011

Matter ID: 2924

4



--------------------------------------------------------------------------------

EXHIBIT D

POTENTIAL OFFERING SPACE

 

February 4, 2011

Matter ID: 2924

5



--------------------------------------------------------------------------------

LOGO [g366721exa_112.jpg]